Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 1 of 36




              EXHIBIT P
Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 2 of 36

                                                                     1


 1               UNITED STATES DISTRICT COURT
                   DISTRICT OF CONNECTICUT
2

 3       FREDERICK KLORCZYK, JR.,
         as co-administrator of
 4       the Estate of
         Christian R. Klorczyk,
 5       and LYNNE KLORCZYK, as
         co-administrator of the
 6       Estate of Christian R. Klorczyk,

 7
                           Plaintiffs ,

                    vs .                         CIVIL ACTION NO.
 9                                               3:13-CV-00257-RNC

10       SEARS, ROEBUCK & CO.,
         SHINN FU CORPORATION,
11       SHINN FU COMPANY OF
         AMERICA, MVP (HK)
12       INDUSTRIES, LTD.,
         and WEI FU (TAISHAN)
13       MACHINERY & ELECTRIC
         CO., LTD.,
14
                           Defendants.
15

16                   DEPOSITION OF RYAN JORGENSEN

17       produced, sworn and examined on Wednesday, the
         25th day of May, 2016, at the law offices of
18       Baker Sterchi Cowden & Rice, L.L.C., 2400
         Pershing Road, Suite 500, in the City of Kansas
19       City, in the County of Jackson, and the State of
         Missouri, before me.
20
                   MARIE A. McCRACKEN, CSR, CCR,        RPR
21                                 or
                           McCRACKEN REPORTING
22
          a Certified Court Reporter within and for the
23        States of Missouri and Kansas.

24        Taken on behalf of Plaintiffs pursuant to Notice
          to Take Depositions.
25




                           McCRACKEN REPORTING
                               (816)419-8224
                  Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 3 of 36
                                                          2                                                                    4
1                       APPEARANCES
                                                                       1                            RYAN JORGENSEN.
2    For the plaintiff:
                                                                       2    of lawful age       after having been first duly sworn
3                MR, HOWARD S. EDINBURGH
                 HERZFELD & RUBIN P . c.                               3    to tell the truth         the whole truth, and nothing
4                125 Broad Street
                 New York, NY 10004                                    4    but the truth, testified as follows:
5                (212) 471-8529                                                                      EXAMINATION
                 hedinburgh@herzfeld-rubin.com                         5
6                                                                      6    BY MR.     EDINBURGH:
7    For the Defendants:                                               7          Q.   Please state for the record your name
8                MR. DENNIS BROWN                                      8    and home address.
                 Mr. STEVEN J. ZAKRZEWSKI
9                GORDON & REES, LLP                                    9          A.   Ryan Andrew Jorgensen.         116 Southwest
                 95 Glastonbury Boulevard, Suite 206
10               Glastonbury, CT 06033                                 10   23rd Street, Blue Springs, Missouri.
                 (860) 278-7448
11               dbrown@gordonrees.com                                 11         Q.   Mr. Jorgensen, good morning.        My name is
                 szakrzewski@gordonrees.com
                                                                       12   Howard Edinburgh, my law firm is Herzfeld & Rubin
12
     For Defendant Sears, Roebuck & Company:                           13   and we represent the Klorczyks, the plaintiffs in
13
                 MS. ERICA W. TODD-TROTTA                              14   this case, in an action against among others
14               TROTTA, TROTTA & TROTTA, LLC
                 900 Chapel Street, 12th Floor                         15   Shinn Fu Company of America.           I'll be asking you
15               p.O. Box 802
                 New Haven CT 06503                                    16   certain questions this morning and perhaps even
16               (203) 787-6756
                 etodd@trottalaw.com                                   17   this afternoon, and just some basic ground rules.
17                                                                          Please wait until I finish my question before you
     For SFA Companies, Inc.:                                          18
18                                                                     19   respond.      Please have all your answers be verbal.
                 MR. ARTHUR CHAYKIN
19               General Counsel                                       20   And if there is any question you don't
                 10939 N. Pomona Avenue
20               Kansas City, MO 64153                                 21   understand, just let me know and I will rephrase
                 (816) 891-6390
21               arthur.chaykin@sfacompanies.com                       22   in a manner in which you'll be able to respond
22                                                                     23   to.

23                                                                     24              By whom are you currently employed?
24                                                                     25         A.   Shinn Fu Company of America.
25
                                                          3                                                                    5
 1                              INDEX
                                                                        1         Q.   And I will refer to that entity as SFA
 2
     witness:         RYAN JORGENSEN                            PAGE        from time to time and so we both know that SFA
                                                                        2
     Direct Examination by Mr. Edinburgh                          4     3   will refer to Shinn Fu Company of America.
 4   Examination by Mr. Todd-Trotta                             119
     Further Examination by Mr. Edinburgh                       120     4              And for how long have you been employed
 5
                                                                        5   by SFA?
 6
                                                                        6         A.    Eight years.
 7                              EXHIBITS
                                                                        7         Q.    Okay.   Now, your counsel has provided us
 8   number              DESCRIPTION                            PAGE
                                                                        8   with a copy of your CV.
 9    12 - curriculum vitae; SFA003349                            7
                                                                        9                   (whereupon, a discussion was
10    13 - E-mail and intertek Test Report;                      60
           SFA000380-388                                               10   had off the record.)
11
      14 - SFA Product inspection Form;                          64    11                   MR. EDINBURGH:     Back on the record.
12         SFA003348
                                                                       12               As a follow-up to Meghann O'Connor's
                                                                 aa
      ±D      Jd(_K    iLdtIU   upeidLUli   i*ian
              SFA002815-2818                                           13   testimony yesterday there were certain
14
      16      Headlines Test Report                              80    14   discussions off the record concerning the scope
15
      17 - Blackhawk Jack Stand Operating                        85    15   of the search conducted by SFA with respect to
16         instructions & Parts Manual;
           SFA003275-3278                                              16   their various databases they had at SFA with
17                                                                                                                     jack stand
      18 - Omega Jack Stand Operating                            86    17   respect to jack stand incidents
18         instructions & Parts Manual;
           SFA003259-03262                                             18   failures.      I would respectfully ask SFA's counsel
19                                                                          on the record now to at my request make a
      19 - Westward Vehicle Stands Operatin                      89    19
20         instructions Manual; STF000454-4         i5.                20   statement about tbe search that has been
           SFT000454-473
21                                                                          conducted in response to the various discovery
      20      11/20/06 e-mail; SFA003666-3668                   110    21
22                                                                     22   demands made by plaintiffs in this action.
23                                                                     23                   MR. BROWN:     Well, I think there was
24                                                                     24   some confusion yesterday, that plaintiffs'
25                                                                        25 counsel misunderstood and believed that certain
                                                              McCRACKEN REPORTING
                                                                  (816)419-8224
                Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 4 of 36
                                                        6                                                                8
 1   search terms were used and then other terms were              1   night, it wasn't a surprise I was coming back.
2    used to modify and narrow that search,         indeed i      2               MR. EDINBURGH: I have most of
3    think the record will speak for itself and                   3    them.     This one I'll give you.
4    Meghann's testimony on behalf of the corporation             4                   MR. brown: Can you question
5    was clear, but each search term she mentioned was             5   without having it?
6    used independently in every document that                     6               MR. EDINBURGH:       Let me just make
7    responded. For example, every document in the                 7   one quick copy of it.
8    electronic records of the company using the word              8              MR. BROWN:        You want a clean copy
 9   "jack stand" was reviewed to see if it fell                   9   to copy?
10   within the construct of being responsive.                    10                 MR. EDINBURGH:     Yes.
11           Likewise, as she testified, rather than              11                 MS. todd-trotta:     Thank you.
12   depend on anything electronic, every claim file              12                 MR. EDINBURGH:     Most of them I have
13   that the company possesses was individually                  13   three sets,        i didn't make four sets,     i would
14   reviewed to make sure it was unrelated, would                14   have to rent a truck to get here.
15   have nothing to do with it.         if it had any            15               (whereupon, a discussion was
16   possible connection, it was forwarded on to                  16   had off the record.)
17   counsel and we have managed to go back and grab              17      Q- (BY MR. EDINBURGH)         Are you a college
18   some, which we don't believe are responsive, but             18   graduate?
19   simply because they were jack stand incidents.               19       A.    Yes.
20   even if not within the parameters of the                     20       Q.    Where did you go to school?
21   discovery, we have tried to provide them to make             21       A.     I went to the University of Missouri
22   sure we have the complete records of the company             22   Roll a.
23   available,   is that all right?                              23      Q.     And when did you graduate?
24                MR. EDINBURGH: Yes, thank you.                  24       A.     2007.
25                MR. BROWN: You are welcome.                     25       Q.     Okay.    You have a bachelor of science in
                                                        7                                                                g
 1                MR. EDINBURGH:        NOW proceed with           1   mechanical engineering?
 2   the deposition.                                               2       A.     Yes.
 3      Q. (BY MR. EDINBURGH)           I'll Say good              3       Q.     Do you have any degrees beyond a
 4   morning again.                                                4   bachelor's degree?
 5      A. Good morning.                                           5      A. I have a graduate certificate in project
 6              MR. EDINBURGH:          I want to mark --          6   management, that's all I've been awarded at this
 7   we are numbering exhibits, some exhibits have                 7   point.
 8   been marked yesterday and we are continuing the               8      Q.      Are you a licensed engineer in Missouri?
 9   numbering and this will be SEA 12 and this will               9       A.     I have my EIT license.       It's not a
10   be Mr. Jorgensen's cv which was provided to us               10   professional engineering license.
11   last week.                                                   11      Q. what is an EIT license?
12                   (WHEREUPON, DEPOSITION EXHIBIT               12      A. It's like an engineer in training.
13   NO. 12 WAS MARKED FOR IDENTIFICATION.)                       13      Q. DO you have a professional engineering
14       Q.  (BY MR. EDINBURGH) Mr. Jorgensen, is                 14   license from any state in the union?
15   this, in fact. Exhibit 12, what's also SFA Bates             15       A.     NO.
16   number 3349, your current CV?                                16       Q.     When did you begin working for SFA?
17       A.   Yes.                                                17       A.     2008.
18                   MS. TODD-TROTTA:     I don't have a          18       Q.     Was that your first job out of college?
19   copy?    That would be a no.                                 19       A.     Yes.
20                 MR. chaykin: Could we take five or             20       Q.     Okay.     And can you just take us in terms
21   ten minutes, i think it's really important Erica             21   of you started out at SFA doing what?
22   have a set of documents.                                     22      A. I was hired on as a mechanical engineer.
23              MR. EDINBURGH:          Once again, i will        23       Q.     Who hi red you?
24   have, but i can't copy --                                    24       A.     Steven Huang.
25               MS. TODD-TROTTA:         YOU had it last          25      Q.     And were you working any particular_____
                                                       McCracken reporting
                                                           (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 5 of 36
                                               10                                                        12
 1   department or division of SFA at that time?           1      A.    we refer to it as SB. I  believe the
 2      A. The engineering department.                     2   pronunciation is Shun Bung (ph).
 3      Q. Are you still in the engineering                3       Q- You have a soft voice and I have bad
 4   department today?                                     4   hearing.
 5      A. Yes.                                            5       A. That's okay.
 6      Q. Okay, when you began, what type of              6       Q- That's a bad combination,
 7   engineering work did you do?                          7       A. we refer to the factory as SB.
 8      A. Mechanical design.                              8       Q. S, and B as in boy?
 9      Q. Of what?                                        9       A. Yes.
10      A. Automotive products.                           10       Q- You gave me the Chinese name of it?
11       Q. Can you give me an example of what            11       A. I'll butcher pronunciation, but Shun
12   automotive products that you worked.                 12   Bung.
13       A. Early when I started I designed a bottle      13       Q. Were they located in China and Taiwan?
14   jack.                                                14       A. Just China.
15       Q. Did you do work in other types of             15       Q. Just China. What about the Taiwan
16   automotive lifting devices?                          16   factories?
17       A. We have developed concepts in service         17       A. we didn't — we don't have any product
18   jacks, axle jacks and transmission jacks.            18   that we have — we don't have any product that we
19       Q, Okay. During your time in the                 19   have helped with concepts in that factory.
20   engineering department have you done any work        20       Q. In what factory, in Taiwan?
21   concerning vehicle support stands or jack stands?    21       A. Yes.
22       A. NO.                                           22       Q. I want to know what factory you are
23       Q. Tell me about your promotions within the      23   referring to if you can by name when you use the
24   engineering department. You start as a               24   term "Taiwan factory" in your CV.
25   mechanical engineer, what was your next promotion    25       A. we refer to it as CY and it is the Chi a
                                                11                                                        13
 1   after that?                                           1   Yi factory.
 2       A. I believe it was special projects              2       Q- Further down in your resume, in the
 3   manager and mechanical design engineer.               3   arrow part, you say, "Responsible for traveling
 4       Q. When were you given that title?                4   to China and Taiwan to inspect manufacturing
 5       A. Probably around 2010.                          5   plants and assembly of key products," and this is
 6       Q. Just referring to the resume, you have         6 for the period 2008 to November 2013?
 7   in bold, it says "special Project Manager and         7     A. I'll visit the factories occasionally.
 8   Mechanical Design Engineer," you say January 2008     8     Q. what were the key products that you
 9   through November 2013, is that accurate?              9 refer to on your CV?
10       A. I combined the initial mechanical             10     A. During our visits typically we don't
11   engineer with — to conserve space on the resume.     11 focus on specific products, we walk through the
12       Q. Okay. And the work you did as a special       12 factory for more of a cultural face-to-face
13   projects manager and mechanical design engineer,     13 aspect.
14   is that listed in summary fashion on your CV?        14     Q. The factories you visit in China and
15       A. Yes.                                          15 Taiwan, are those the same ones you identified
16       Q. Okay. YOU indicated on the CV that part       16 previously?
17   of what you did in the years 2008 to                 17     A. Yes.
18   November 2013 was you coordinated with China and     18     Q. And not any others?
19   Taiwan factories in order to bring product to        19     A. I visited a Shinn Hai factory.
20   production. What product are you referring to in     20     Q. Where is that located?
21   that CV?                                             21     A. Near shanghai.
22       A. we worked with the lawn mower lift that       22     Q. When was the last time you were in China
23   we developed.                                        23 or Taiwan to inspect manufacturing plants?
24       Q. Can you identify the China and Taiwan         24     A. It would have been I believe March
25    factories that you coordinated with at that time.   25 of 2015.
                                                McCRACKEN REPORTING
                                                    (816)419-8224
             Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 6 of 36
                                            14                                                            16
  1    Q. March of 2015?                                    1       Q. Okay. I know you may not have exact
 2     A. (witness nods head.)                              2   numbers, but between 2008 and 2010, I know you
 3     Q. And before that?                                  3   said "pretty frequent," but can you give me any
 4     A. I go about once a year.                           4   numerical number how often you did that?
 5     Q. You go alone or you go with other SFA             5       A. There is no way for me to know that.
 6 employees?                                               6       Q. What type of jack stands did you conduct
 7     A. I typically travel with one other                 7   random inspections on?
 8 employee.                                                8       A. The rack and pawl.
 9     Q. Who is that?                                      9       Q. of various load capacities?
10     A. It changes.                                      10       A. Yes.
11     Q. Okay, when you go with two employees,            11       Q. Four ton?
12 are you the more senior individual who goes?            12       A. I don't specifically remember a four
13     A. Not always.                                      13   ton, no.
14     Q. And your visits to China or Taiwan, fair         14       Q. What load capacities do you recall?
15 to say on an annual basis?                              15       A. Three tons and six tons.
16     A. On average.                                      16       Q. Do you know where these came from?
17      Q. Okay.                                           17       A. Are you asking about the factory?
18      A. There are some years where we don't go.         18       Q. Yes.
19      Q. Okay. Do you ever visit plants that             19       A. I don't.
20 while you were there were making jack stands?           20       Q. were they branded? Did they have a
21      A. NO.                                             21   particular brand on them?
22      Q. Okay. What work, if any, have you done          22       A. Typically they were Pro-Lift or omega.
23 since you became employed by SFA with respect to        23       Q. I'll get into those brands later. Did
24 ratchet and pawl-type jack stands?                      24   your personal work, did it include any work on
25      A. The only thing that I have done with            25   jack stand design?
                                              15                                                          17
  1 them is random inspections.                             1       A. NO.
  2     Q. Where?                                           2       Q. Again, your personal work, not the work
  3     A. At SFA.                                          3   of SFA, but you personally, did you do any work
  4     Q. And what did those random inspections            4   with respect to the safety features or safety
  5 consist of?                                             5   devices on jack stands?
  6     A. Typically taking a set off of a                  6        A. NO.
  7 container, documenting the serial number and then       7        Q. And again your personal work, did you do
  8 loading the stand to capacity.                          8   any personal work on the content of jack stand
  9     Q. Was it the facility at SFA that allowed          9   operator’s or owner's manuals?
10 you to do that?                                         10        A. I was not responsible for developing the
11      A. Yes.                                            11   content, no.
12      Q. Was that in the context of some type of         12        Q. Did you have any responsibility for
 13 laboratory or test facility?                           13    reviewing or approving the content?
 14     A. We have a small lab.                            14        A. NO.
 15     Q. And it's been there since you've been           15        Q. You personally, did you have any
 16 there?                                                 16    personal responsibility, I know you talked about
 17     A. Yes.                                            17    your random inspections, but did you have any
 18     Q. When you do those inspections, those            18    personal responsibility for any other type of
 19 random inspections, are these documented?              19    jack stand testing?
 20     A. Not always.                                     20        A. I don't understand.
 21     Q. Okay. How frequently did you                    21        Q. Testing other than the inspections you
 22 participate in these random inspections?               22    conducted, any other types of testing did you
 23     A. I would say pretty frequent between 2008        23    have any responsibility for as an employee of
 24 and 2010 and then my experience with them slowed       24    SFA?
 25 down.                                                  25        A. I still don’t understand what type of
                                                 McCRACKEN REPORTING
                                                     (816) 419-8224
               Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 7 of 36
                                                 18                                                          20
  1 testing you are asking me.                                  1       Q. Okay. And what is your understanding of
  2     Q. Okay, was testing conducted on jack                 2    what your — what is a 30(b)6 witness?
  3 stands to show compliance with any asme pald               3                MR. BROWN: I'll object to form.
 4 standards?                                                  4            YOU can go ahead and answer.
  5              (Whereupon, a discussion was                   5       A. My understanding is that I am speaking
  6 had off the record.)                                       6    on behalf of the company.
  7     Q. (BY MR. EDINBURGH) Did you have any                  7       Q. (BY MR. EDINBURGH) YOU are speaking on
  8 participation as an employee of SFA in jack stand           8   behalf of the company on certain topics?
  9 testing for compliance with ASME pald performance           9       A. Yes.
10 or safety standards?                                       10        Q. Okay. And you have an understanding of
11      A. NO.                                                11    what topics you are here to talk about?
12      Q. Now, it indicates on your cv that you              12        A, Yes.
13 have certain patents in your name, right?                  13        Q. The topics that you are here today
14      A. Yes.                                               14    talking about, did you speak with any employees
15      Q. And the patents that you have are listed           15    of SEA to acquire knowledge on these topics?
16 in the CV?                                                 16        A. Yes.
17      A. Yes.                                               17        Q. Okay. Let's if we can just go down the
18      Q.   Okay.   Do  you have any  patents other          18    list of who you spoke to. First of all, did you
19 than the ones listed in your CV?                           19    speak to any former employees of SEA to acquire
20      A. I would have to look into it. I'm sure             20    knowledge of these topics?
21 there is one new one.                                      21        A. NO.
22      Q. Do you have any patents concerning jack            22        Q. Any employee you spoke to is a current
23 stands?                                                    23    employee of SFA?
24      A. NO.                                                24        A. Yes.
25      Q-   Have  you  ever testified  before today  as      25        Q. Who have you spoken to? And we'll take
                                                 19                                                          21
   1 a witness on behalf of SFA?                                 1  them one at a time.
  2     A. NO.                                                  2       A. I've spoken to Casey Gann, Braxton
  3     Q. This is the first time?                              3   Kersting —
  4     A. Yes.                                                 4       Q- One at a time. Casey, who is Casey?
   5    Q. In the top of your resume under                       5      A. He is one of our lab techs.
  6 "Mechanical Engineer" you indicate you have                 6       Q. And is it a man or woman?
   7 research and design strengths and then you list             7      A. Man.
   8 them, correct?                                              8      Q. what did you speak to him about?
   9     A. (Witness nods head.)                                 9      A. lust —
 10      Q, One of them you list in one of your               10        Q. lust in general.
 11 bullet points is called Finite Element Analysis           11        A. History.
 12 (FEA). If you could briefly tell me what is                12       Q- History of jack stands at SFA?
 13 finite element analysis.                                   13       A. History of SFA.
 14      A.  Finite  element  analysis  is taking  an          14       Q. History of SFA. Okay. Go ahead.
 15 object, breaking it down into very small                   15       A. Braxton Kersting.
 16 geometric sizes and then using a computer to run           16       Q. And who is he?
 17 stress and strain equations.                               17       A. He is a mechanical engineer.
 18      Q. Okay. Was any finite element analysis              18       Q. Is he in your department?
 19 conducted by SFA on jack stands, on ratchet and            19       A. Yes.
 20 pawl jack stands?                                          20       Q- He's a colleague of yours?
 21      A.  NO.                                               21       A. Yes.
 22      Q. DO you have an understanding that you              22       Q. And do you supervise him?
 23 are here today as what is called in the federal            23       A. Yes.
 24 rules as a 30(b)6 witness?                                 24        Q. And what areas did you talk to him
 25      A. Yes.                                               25    about?
                                                    McCracken reporting
                                                        (816)419-8224
               Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 8 of 36
                                               22                                                                   24
 1       A. Any knowledge of testing.                           1   today did you review any documents?
 2       Q. aack stand testing?                                 2      A. Yes.
 3       A. Testing in general.                                 3       Q. Can you tell us, broadly speaking, what
4        Q. Okay, who else?                                     4   did you review?

 5       A. Randy Nuttall.                                      5          A.   I reviewed the father's testimony.

 6       Q. Is Mr. Nuttall also an engineer?                    6          Q.   You mean Mr. Klorczyk, senior?

 7       A. He is a salesman in the company.                    7          A.   Yes.    The police report, the pald

 8       Q. And what areas or topics did you talk               8   standard.
 9   about with Mr. Nuttall?                                    9          Q.   That's P-A-L-D.    For what period of

10       A, History again.                                     10   time, which PALD?

11       Q. History of SFA?                                    11          A.   2009.    The two plaintiffs' witnesses, I

12       A. History of his job duties during the               12   believe Mr. Heath and I don't remember his name
13   time which he was engineering manager.                    13   but his first name is Eric.

14       Q. I'm sorry, did you say "engineering                14          Q.   Their reports?
15   manager"?                                                 15          A.   Their reports or depositions, I'm not

16       A. (Witness nods head.)                               16   sure what they were.

17       Q. Yes?                                               17          Q.   They weren't deposed.

18       A. Sorry, yes.                                        18          A.   Their reports then, yes.
                                                               19          Q.   Okay.    Anything you reviewed in
19       Q. when was Randy Nuttall an engineering
20   manager?                                                  20       preparation for testifying today?

21       A. I believe 2011 to 2013, '14.                       21          A.   The owner's manual for the product in

22       Q. Are you an engineering manager also?               22       question.
23       A. Yes.                                               23          Q.   For the T6904 four-ton jack stand?

24       Q. Okay. You and Randy, did you overlap as            24          A.   For the 50163 four-ton jack stand.

25   engineering manager?                                      25          Q.   We'll go into nomenclature a bit later.
                                              23                                                                 25
 1       A. I took over for him when he moved to                1       But talk now, in your mind is there a distinction
 2   sales.                                                     2       between the 50163 jack stand and the T6904 jack
 3       Q. Your duties as engineering, he was your             3       stand?
 4    predecessor?                                              4           A. They are a different brand, different
 5       A. Yes.                                                5       color.
 6      Q.    Did Randy Nuttall indicate to you that            6           Q. How about from a standpoint of their
 7   he had any responsibility at all for jack stands           7       design and hard specifications?
 8   in any manner?                                             8           A. I'm not aware of any features that are
 9      A.  No.                                                 9       different.
10      Q- He did not have any?                                10           Q. Same locking features?
11      A. NO.                                                 11           A. Same locking design, yes.
12      0. All right. Whom else did you talk to at             12           Q. Same safety design features?
13   the company?                                              13           A. Yes.
14      A. Probably Meghann O'Connor.                          14           Q. Same load capacities?
15      Q. Meghann was the witness yesterday?                  15           A. Yes.
16      A. Yes.                                                16          Q.   All right.    So you looked at the 50163

17      Q.    So we know who she is.   What topics did         17       operator's manual?
18   you discuss with Ms. O'Connor?                            18          A.   Yes.

19      A.    Outside factories.                               19          Q. Did you review any other operator
20      Q.    Any in particular?                               20       manuals for any other jack stands in preparation
21      A.    NO.                                              21       for being a witness today?
22      Q.     Anyone else?                                    22          A. Yes, I looked at a couple. I don't know
23      A.     NO.                                             23       the product numbers.
24      Q.     In order to acquire knowledge of the            24          Q. Do you know the brand?
25   topics   that you would be presenting as a witness        25          A. Omega.             _______________ _
                                                    McCracken reporting
                                                        (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 9 of 36
                                               26                                                            28
 1       Q-  And those were ratchet and pawl jack               1       Q. Blackhawk is another?
 2   stands, correct?                                           2       A. I believe there are jack stands in
 3       A. Yes.                                                3   Blackhawk, yes.
 4       Q. Do you know the load capacities?                    4       Q. Were these jack stands of various load
 5       A. Three ton, six ton.                                 5   capacities, correct?
 6       Q. Do you generally know what year of                  6       A. Yes.
 7   manuals they were, when they were issued or                7       Q. Were three ton stands sold by SFA?
 8   published?                                                 8       A. Three ton?
 9       A. I do not know that.                                 9       Q. Yeah, three ton.
10       Q. All right. Any other records or                    10       A. Yes.
11   materials or documents that you reviewed?                 11       Q. Capacity — when I say "capacity," your
12       A. I believe a couple other witnesses'                12   understanding is capacity for two jack stands?
13   reports and I might be using that term                    13       A. Yes.
14   improperly. It might have been a report from a            14      Q.   With that in mind, did SFA in 2011 and
15   paramedic.                                                15   prior thereto distribute and sell three-ton
16       Q. Okay. Did you look at any documents —              16   capacity ratchet and pawl design jack stands?
17   did you look at any e-mail correspondence?                17      A.   Yes.
18       A. Yes.                                               18      Q    Four ton?
19       Q. Okay. What type of e-mail                          19      A    I believe so under the Pro-Lift name,
20   correspondence did you look at in preparation for         20      Q    six ton?
21   today?                                                    21      A.   Yes.
22       A. I reviewed some of the documents turned            22      Q.   Twelve ton?
23   up from the search terms.                                 23      A.   Yes.
24       Q. Which search terms?                                24      Q    Did it have lower capacities to two,
25       A. The terms used in the search that was              25   two-and-a-half ton?
                                                27                                                           29
 1   requested by plaintiffs' counsel.                          1       A. On the Pro-Lift side we have lower
 2       Q. Do you recall what they were?                       2   capacities.
 3      A. lack stand, four ton, 50163. I'm sure                3       Q. Did SFA sell jack stands to Sears at any
 4   there are others, but those are the ones that are          4   time that you are familiar with where you have
 5   coming to mind.                                            5   acquired knowledge about?
 6       Q. Okay. Are there any other internal SFA              6       A. No, I believe sears goes through MVP.
 7   records of any type that you recall reviewing in           7       Q. Okay. You mentioned MVP, what is your
 8   preparation for acquiring knowledge on the topics          8   understanding of who MVP or what MVP is?
 9   you've been designated to testify about?                   9               MR. BROWN: I'm going to object
10      A.   I looked at our incoming inspection               10   because, you know, you had a 30(b)6 witness to go
11   form.                                                     11   through this yesterday that was designated for
12       Q. Okay. I believe that's been recently               12   those topics. He has been designated for other
13   produced. Anything else?                                  13   topics. Appreciate it if you would stay on
14       A. NO.                                                14   course.
15       Q. In 2011 and prior thereto did SFA sell             15               MR. EDINBURGH: All right.
16   or distribute ratchet and pawl design jack                16       Q. (BY MR. EDINBURGH) Did SFA tO your
17   stands?                                                   17   knowledge do any design work, I'm not talking
18       A, Yes.                                               18   about you personally, I'm talking about SFA as an
19       Q. Did it sell them under various brands or           19   entity, do any design work in 2011 and prior
20   labels?                                                   20   thereto with respect to ratchet and pawl jack
21       A. Yes.                                               21   stands?
22       Q. Is Pro-Lift one of the brands?                     22       A. NO.
23       A. Yes.                                               23       Q. And can you tell me the basis for that
24       Q. Omega is another?                                  24   answer.
25       A. Yes.                                               25       A. The basis for?
                                                     McCRACKEN REPORTING
                                                         (816)419-8224
                  Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 10 of 36
                                                    30                                                                   32
1       Q.       You just said no to my question.                  1       A.     Yes.
2       A.       Yes.                                              2       Q.     Can you give us which ones they have
3       Q.       Which is a clear answer, but I'm asking           3    made requests for?
4    what is the basis.      In other words, how did you           4       A. I couldn't list them,           we typically ask
5    acquire the knowledge to answer that no?                      5    our factories to make sure that all the stands
6       A. Okay. SFA doesn't design the ratchet                    6    meet the standard.
7    and pawl style jack stands.       They are designed by        7       Q. Does SFA provide the factories with the
8    their respective factories.                                   8    standard?
 9      Q. Does SFA have any input at all on the                   9        A. They have a copy, yes.
10   design?      In other words, are the designs reviewed        10        Q. Okay. Are there from time to time
11   by SFA for compliance with any safety standards              11    communications between SFA and these factories
12   or performance standards or just generally to                12    with respect to what the PALD standards require
13   review them?                                                 13    and how to comply with them?
14               MR. BROWN:      Object to form.                  14       A. They typically have a good understanding
15      Q.       (BY MR. EDINBURGH)   YOU can answer.             15    of the standard.
16      A.       We make requests, but we have no final           16        Q. In the 2000s did SFA provide to Sears
17   say.                                                         17    jack stands under the Craftsman label?
                                                                  18                MR. brown: object to form.
18       Q. what type of requests are made or have
19   been made?                                                   19              You can go ahead.
20       A. we can request that the factory tests to              20       A.     I'm not sure prior to 2008.         I have been
21   the PALD standard and ensures that their design              21    under the understanding that it's MVP.
22   meets it.                                                    22       Q.   (BY MR. EDINBURGH) That's based on your
23      Q. When you say "the factory," does that                  23    discussions with certain individuals at SFA?
24   include MVP factories?                                       24       A.     Yes.
25       A. I don't know what factories belong to                 25       Q.     Who?
                                                    31                                                                    33
 1   MVP.                                                           1      A.     Talking with Casey, talking with
 2       Q.      Okay.   Does that include factory or               2   Meghann.
 3   factories owned by a company called Wei Fu                     3      Q. Okay.         And you said "prior to 2008,"
 4   located in China, southern China?                              4   just so I'm clear, between 2008 and 2011 do you
 5       A. Could you repeat the question.                          5   have any understanding whether SFA was involved
 6       Q. I'll ask the court reporter to read it                  6   in the sale or distribution of jack stands to
 7   back to you.                                                   7   Sears which were marketed under the Craftsman
 8                   (Whereupon, the requested portion of           8   label?
 9   the record was read by the Reporter.)                          9                    MR. brown:   object to form.
10               MR. brown: I'll object to form.                   10                    MS. todd-trotta:    object to form.
11           Go ahead. You can answer if you can.                  11      Q.   (BY MR. EDINBURGH) GO ahead, you can
12          A.   Does what include wei Fu? I apologize.            12   answer.
13          Q.   (BY MR. EDINBURGH) YOU said requests              13      A. I don't believe we were in the sales
14   made to factories and I want to ask you whether               14   chai n.
15   that included factories that are owned or                     15      Q.     What is your understanding of how a
16   operated by Wei Fu?                                           16   ratchet and pawl design jack stand works?
17      A. The engineering department doesn't                      17               MR. BROWN: I'm going to object.
18   communicate with the factories.                               18   You keep asking about his understanding and he's
19          Q.   Who does?                                         19   here as a 30(b)6 witness, It's not his personal
20          A.   I believe upper management does.                  20   deposition.
                 At the request of engineering?                    21                    MR. EDINBURGH:     Right.   YOU are
21          Q-
22       A. Yes.                                                   22   right.     It's a valid objection. I'll rephrase it.
23       Q. Has the engineering department made any                23      Q.   (BY MR. EDINBURGH) What is SFA's
24    requests to upper management for product testing             24   understanding of how a ratchet and pawl design
25    of any ratchet and pawl design jack stands?                  25   jack stand operates?_________________________ __
                                                         McCRACKEN REPORTING
                                                             (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 11 of 36
                                                 34                                                           36
 1                 MR. BROWN:  I’ll object to form.             1    member of the committee?
 2            Go ahead.                                         2        A. Seven years.
 3       A. Our understanding would be complete, we             3        Q. Get my math right. Did you start in
 4   know how it works.                                         4    about 2009?
 5       Q. (BY MR. EDINBURGH) HOW does it work?                5        A. Yeah.
 6       A. The column with the teeth is inserted               6        Q. When you started, were there any other
 7   into the base frame. There is a weighted handle            7    employees of SFA on the committee?
 8   that goes through what is called the pawl and the          8        A, At the time prior to Randy Nuttall it
 9   pawl interacts with the teeth in a manner such             9    would have been Peter Gillespie.
10   that it sustains whatever capacity was designed           10        Q. Is he still employed at SFA?
11   to hold on the column.                                    11        A. NO.
12       Q. Does SFA have an understanding of                  12        Q. How about before Peter?
13   whether the -- that the ratchet and pawl design           13        A. I believe Roger claypool was on the
14   jack stand has a locking mechanism?                       14    committee prior to Peter.
15                 MR. BROWN: Object to form.                  15        Q. Was Peter on the committee during the
16            Go ahead.                                        16    same time you were?
17       A. A locking mechanism in the design?                 17        A. I was Peter's alternate until Randy took
18        Q. (BY MR. EDINBURGH) Yes, to keep the               18    over.
19   column upright and not go up or down when it's            19        Q. Were you on the committee — were you
20    under load.                                              20    the alternate at the same time Roger Claypool was
21        A. That would be the pawl.                           21    on the committee?
22        Q. And the pawl is engaged into the teeth            22        A. NO.
23    of the ratchet, is that correct?                         23        Q. Who is the chairman of the committee?
24        A. Yes.                                              24        A. Currently?
25        Q. And is that the design of the ratchet             25        Q. Yes.
                                               35                                                              37
 1    and pawl jack stand known to SFA for the various           1       A. I believe Rick Heath.
 2    load capacities?                                           2       Q. lust on your personal background, are
 3        A. Yes.                                                3   you fluent in Chinese?
 4        Q. I believe your resume indicates that you            4       A. NO.
 5    are an alternate member of ASME pald?                      5       Q. in the 2000s am I correct SFA sold jack
 6        A. Yes.                                                6   stands under the Pro-Lift label?
 7        Q. What do you do as an alternate member?              7       A. Yes.
 8        A. I sit and listen to the meetings as they            8       Q. Okay, where were those jack stands
 9    take pi ace.                                               9   made?
10        Q- YOU do attend the meetings?                        10       A. Different factories.
11        A. I do.                                              11       Q. Overseas?
12        Q. Does SFA have a full member —                      12       A. Yes.
13        A. Yes.                                               13        Q. Okay. The jack stands that were made
14        Q. --at ASME PALD?                                    14    overseas on the Pro-Lift label, was it the
15        A. Yes.                                               15    responsibility of the manufacturing facility to
16      Q.    Who is that individual currently?                 16    certify compliance with PALD or ASME performance
17      A.    Randy Nuttall.                                    17    standards, safety standards?
18       Q.   Is he on a committee?                             18        A. Yes.
19       A.   He's on the PALD committee.                       19        Q. Okay. Did SFA have any input into the
20       Q.   Okay.   And what's his position on the            20    testing of jack stands sold by it under the
21   committee, is he a member, is he higher up?                21    Pro-Lift label 2011 and prior thereto?
22       A.   Currently he's the vice chair.                    22        A. Simply made the request that they pass
23       Q.   How long has he been the vice chair?              23    the PALD standard.
24       A.   TWO years.                                        24        Q. HOW about for Omega brand jack stands,
25       Q.   How 1ong have you been an alternate               25    were they sold by SFA in the 2000s?_____________
                                                      McCRACKEN REPORTING
                                                          (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 12 of 36
                                                38                                                            40
 1      A.   Yes.                                             1           A. NO.
 2       Q- okay. And where were they made?                   2           Q. And your response on behalf of SFA is
 3       A. Factories in China.                               3       based upon what inquiry that you have made?
 4       Q. Do you know which ones?                           4           A. If a collapse as you stated would have
 5       A. There have been several.                          5       happened, that would have been immediately
 6       Q. were any of them MVP or Wei Fu?                   6       reported to engineering.
 7       A. Wei Fu has made jack stands, yes.                 7           Q. If I understand your answer correctly,
 8       Q- Again, you have not visited the Wei Fu            8       and if I'm wrong, just tell me I'm wrong, that
 9   factory?                                                 9       the absence of a reporting to engineering of a
10       A. I have never been to Wei Fu.                     10       claim of jack stand collapse, that led to your
11      Q-   Has other engineers of SFA visited Wei          11       answer that no one ever complained to the
12   Fu factory?                                             12       customer service number or hotline number about a
13       A. None of the current engineers have.              13       claim of jack stand collapse or jack stand
14       Q. Blackhawk brand jack stands were sold by         14       failure?
15   SFA in the 2000s through 2011, is that correct?         15                   MR. BROWN; Object to form.
16       A. Yes.                                             16               Go ahead.
17       Q. Where were those jack stands                     17                   MR. CHAYKIN: It's the witness's
18   manufactured?                                           18       testimony.
19       A. In the same factories in China.                  19           A. Will you repeat the question?
20       Q. And, again, those factories would                20                   MR. EDINBURGH: I'll withdraw the
21   perform, either themselves or through others,           21       question.
22   testing to comport with the ASME PALD standards?        22           Q. (BY MR. EDINBURGH) From time to time
23       A. Yes.                                             23       are you aware, from whatever source, be it
24       Q. Did SFA have any input — am I correct            24       customers     wi thd rawn.
25   that to the knowledge of SFA the Omega, Pro-Lift        25               Are you aware of any written complaints.
                                              39                                                               41
 1   Blackhawk jack stands, each type jack stand, each        1       either a lawyer's letter, customer letter, a
 2   load capacity jack stand would have their own            2       letter from a retailer coming in to sfa saying
 3   operator's or owner's manual?                            3       that there was a claim of an incident of sudden
 4               MR. BROWN: Object to form.                   4       or unexplained collapse of a ratchet and pawl
 5           You can answer.                                  5       jack stand, the ratchet bar gave way or just
 6       A. Yes.                                              6       suddenly collapsed?
 7      Q.   (BY MR. EDINBURGH) Did SFA play a role           7                   MR. BROWN: object to form.
 8   in determining the content of those manuals?             8               Go ahead.
 9      A.   No, we didn't determine content.                 9                   MS. todd-trotta: He's only
10      Q.   Did you review content, did SFA review          10       testified as to who made a Blackhawk and the
11   content?                                                11       Pro-Lift, is that what your question is?
12      A. We — yes.                                         12                   MR. EDINBURGH; If it was, I would
13      Q. I want to -- did SFA have a customer              13       have said it. I'1I let the question stand for
14   service unit?                                           14       itself.
15      A.   Yes.                                            15               Can you repeat it for the witness.
16       Q. And did sfa have any phone number where          16           A. I'm aware of claims that have happened
17   people could call or customers could call if they       17       in the past.
18   had any questions or complaint about their jack         18           Q. (BY MR. EDINBURGH) When you say you are
19   stands?                                                 19       aware — okay.
20       A. Yes.                                             20               SFA's awareness of claims in the past,
21       Q. Okay. Did SFA prior to March of 2011             21       what claims is SFA aware of just based upon the
22   receive any calls through its customer service or       22       response you just gave?
23   phone numbers where individuals complained of           23           A. I'm trying to remember the name.
24   jack stand failure, jack stand collapse, jack           24       Typically they are the product liability cases,
25   stand gave way?                                         25       there were only a couple. If I read the name of
                                                McCracken reporting
                                                      (816)419-8224
               Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 13 of 36
                                                42                                                           44
1    the claim I would remember.    I believe it —             1    of documents.
2       Q.    Let's divide it up.                              2       Q. Okay. There is currently at SFA a
3       A.    Sure.                                            3    Raymond lawsuit case file?
4       Q.    Let's talk about a formal legal                  4       A.   Yes.
5    complaint, a lawsuit like the one we are here             5       Q.    Where is it kept?
6    today about, okay? other than the Klorczyk case,          6       A.    Wherever the legal department keeps it.
 7   is SFA aware of any other legal complaints in             7         Q. Do you know what year the Raymond
 8   which it is alleged that a ratchet and pawl               8    accident was?
 9   design jack stand, that the ratchet bar column            9         A. I remember reading it in the claim, I'm
10   suddenly collapsed under load?                           10    just trying to remember.
11                MR. BROWN: Object to form.                  11         Q. You can give me an approximate. I'll
12        A. SFA is aware of past claims.                     12    take that, generally.
13        Q. (BY MR. EDINBURGH) Okay. Can SFA                 13         A. 2007 to 2010.
14   through your testimony can you identify how many?        14         Q. The year of the lawsuit or the year of
15        A. I know —                                         15    the actual incident?
16        Q. Approximately?                                   16         A. I'm not sure on that.
17        A. I know of two or three.                          17         Q. The three-and-a-half ton jack stand, do
                                                              18    you know what brand it was, was it Craftsman, was
18        Q. okay. Does that include this current
19   case, the Klorczyk matter, or are you talking            19    it Pro-Lift, was it something else?
20   about two or three other matters?                        20         A. I don't recall the brand.
21        A. I believe other matters.                         21         Q. Okay, other than Raymond, do you recall
22        Q. Okay. I'm going to give you the name             22    any other lawsuit concerning what we previously
23    Raymond, is Raymond one of them?                        23     discussed the claim to be?
24        A. Yes.                                             24         A. Yeah. I remember a couple others, but
25        Q. What is SFA's understanding of what the          25     as stated, l would have to read the name.
                                               43                                                              45
 1    claim was in the Raymond case?                            1        Q. Without the name can you otherwise
 2        A. The claim mentioned that a gentleman was           2    describe the type of jack stand involved, where
 3    using a set of jack stands while he was working           3    the incident was, some other description of the
 4    on his car and they — and an accident took place          4    case if you don't know the name of the claimant
 5    in which he lost his life,                                5    or plaintiff.
 6        Q. okay. Does SFA have an understanding of            6        A. There was a three-ton set of ratchet
 7    what type of jack stand was involved in the               7    pawl jack stands in one case, there was the
 8    Raymond action?                                           8    Raymond case and then there was another case in
 9        A. It would have been a ratchet and pawl              9    which another ratchet pawl jack stand was used in
10    Style.                                                   10    part of a suspension of a vehicle.
11        Q. The capacity?                                     11        Q. Now, the three ton, do you have an
12       A.   I believe it was a three-and-a-half ton,         12    understanding of when and where that incident
13   but I would have to read the claim to verify.             13    took place?
14      Q. Okay. Did you in preparation for                    14        A. I don't know when or where.
15   today's deposition read any documents that were           15         Q. Okay. The three ton, is that an actual
16   involved in the Raymond action?                           16    lawsuit, was it an actual filed legal action
17       A. Yes.                                               17     similar to the one we have here today?
18       Q. What did you review?                               18         A. I don't know how far into the legal
19       A. I read the claim itself and a letter               19    action it went. I — I believe it was settled.
20   of -- a letter of what the individual was doing           20         Q. Okay. Do you know where, what state of
21   at the time.                                              21     the union it was in?
22       Q. okay. Any other Raymond-related                    22         A. NO.
23   documents that you reviewed?                              23       Q. Okay, in that one involving the
24       A. I searched through the — I looked                  24   three-ton ratchet and pawl design, was that
25   through the case file. I don't know the titles            25   also -- you read the legal claim file, is that
                                                     McCRACKEN REPORTING
                                                         (816)419-8224
                 Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 14 of 36
                                                 46                                                          48
1    what you reviewed?                                        1    today concerning claims of ratchet and pawl
2       A, For the three ton?                                  2    design jack stands of the jack stand column
3       Q. Yes.                                                3    suddenly collapsing?
4          A.   I don't remember reading the claim file,       4                 MR. brown: Object to form.
 5   no.                                                       5         A. Yes.
6               What do you recall reviewing then?             6         Q. (BY MR. EDINBURGH) Okay. I want to
           Q.
 7         A.   Discussing the history of the case,             7   talk about nonlawsuits, about let's say lawyers'
 8              with whom?                                      8   letters, complaint letters from customers, notice
           Q.
 9         A.   I believe I spoke with Arthur about it.         9   of an incident that was acquired from retailers,
10              And that's Mr. Chaykin?                       10    for instance, or from their representatives,
           Q.
11         A.   Yes.                                           11   anything of that nature, not a legal complaint.
12         Q.   who I said yesterday and repeat, that's        12   Based upon your inquiry, was such noncomplaint
13   the distinguished lawyer sitting to your right?           13   incidents reported to SFA prior to March of 2011?
14     A.  Yes.                                                14                MR. BROWN: Object to form.
15     Q.  YOU mentioned the Raymond case, the                 15            Go ahead.
16 three ton, do you recall, I may have just asked             16        A. Incidents, no.
17 you this, I apologize, what brand jack stand it             17        Q. (BY MR. EDINBURGH) Okay, incidents no.
18 was?                                                        18   Anything of the nature of a sudden or unexpected
19     A. NO.                                                  19    collapse of the jack stand ratchet bar under
20     Q. Any other information about the three                20    load?
21 ton that you recall as you are sitting here                 21                MR. brown: object to form.
22 today?                                                      22        A. No.
23     A. That it was determined he was                        23        Q. (BY MR. EDINBURGH) HOW about after
24 overloading the jack stands.                                24    March 2011, same question.
25     Q. All right. Determined by whom, by SFA?               25        A. This is through our customer service?
                                             47                                                               49
           A.   I don't know who made the final call.           1      Q.    It could be through customer service, it
 1
 2         Q.   Now, that case, you mentioned the               2   could be letters received through legal or any

 3   Raymond case, you said there was a third case,             3   other department within SFA which would put SFA

 4   can you describe whatever you can of the                   4   on notice of an allegation of a claim.

 5   information you have acquired about the third              5      A.    lust the claims that we have mentioned

 6   matter?                                                    6   that I — I don't know of anything new.

 7       A. I believe a gentleman was using a jack              7       Q.   Okay.   Have you yourself — you

 8   stand on the coil spring of the front suspension           8   yourself, that's awful English.    Has SFA --

 9   and during use the vehicle fell off the stand due          9   withdrawn.

10   to it being in an improper place.                         10               MR. BROWN: Good time for a break?
                                                               11               MR. EDINBURGH: Absolutely. Sure.
11       Q. And was that a lawsuit in which SFA was
12   a defendant if you know?                                  12               (Brief recess taken.)
13         A.   I don't know.                                  13      Q. (BY MR. EDINBURGH) Mr. lorgensen, as
14         Q.   Okay.   And, again, was that information       14   part of your duties and responsibilities at SFA,
15   acquired from Mr. Chaykin or from review of               15   do you do any claims investigation work?
16    records or both?                                         16               MR. BROWN: I'm going to object to
17       A. We discussed it.                                   17   that question, again, If we could stay within
18       Q. Okay. Did you review any records                   18   the topics on 30(b)6.
19    concerning that matter?                                  19               MR. EDINBURGH: I want to know what
20       A. I believe I read through some of the               20   he personally does.
21    records, yes.                                            21               MR. brown: That's fine.
22        Q. What type of records?                             22           Go ahead.
23        A. It would have been the claim file.                23       A.   Look into legal claims, no.
          Q. And these are the only actual lawsuits            24       Q.   (BY MR. EDINBURGH)   Legal claims,
24
25    that based upon your inquiry that you recall                 25 nonlegal claims, just investigate, any
                                                      McCRACKEN REPORTING
                                                          (816) 419-8224
              Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 15 of 36
                                                  50                                                            52
 1   investigation of any claim of any type, is that                1               MR. chaykin: can i finish?
2    part of your normal duties and responsibilities?              2                MR. EDINBURGH:   I'm sorry.

 3      A,   That's kind of a broad topic.                         3                MR. CHAYKIN:   Legal claims or

 4                 MR. BROWN:   Object to form.                    4 government investigations?
 5      Q.   (BY MR. EDINBURGH)     Do you perform                  5               MR. EDINBURGH:   I didn't say legal
 6   any -- in your normal duties and responsibilities              6 cl ai m.
 7   do you perform any support work for the legal                  7               MR. CHAYKIN: YOU said government
 8   department?                                                    8 investigations, was that included?
 9      A. NO.                                                      9               MR. EDINBURGH: It's right here,
10      Q. Does SEA supply its manufacturing                      10 it's the last bullet point of what you said this
11   sources with jack stand manufacturing                        11 witness will testify about.
12   specifications?                                              12                MR. CHAYKIN: Okay. Go ahead.
13       A. NO.                                                   13                MR. EDINBURGH: Can we read the
14       Q. Does SEA with respect to the jack stands              14 question back, please.
15   that it sells under whatever label, does it                  15                (Whereupon, the requested portion
16   review the jack stand manufacturing                          16   of the  record  was read by the Reporter.)
17   specifications?                                              17                MR. BROWN: I'll object to form.
18       A. NO.                                                   18            Go ahead.
19       Q. Does SEA with respect to the jack stands              19       A. I guess I need more clarification on
20   that it sells and distributes, does it provide               20 government investigations.
21   the manufacturer with the material                           21       Q. (BY MR. EDINBURGH) All right. Any
22   specifications?                                              22 attorney generals in any states?
23       A. NO.                                                   23       A. No.
24       Q. Does SEA with respect to jack stands                  24       Q. Any federal agencies such as the
25   that it sells or distributes, does it review the             25 Consumer Product Safety commission or the
                                              51                                                                   53
 1   material specifications for the jack stands it                  1 National Highway Traffic safety Administration?
 2   sells or distributes?                                          2      A. NO.
 3       A. NO.                                                     3      Q. All right. Has sea ever issued a recall
 4       Q. What quality assurance procedures or                    4 with respect to any of the jack stands, ratchet
 5   protocols are undertaken by SEA with respect to                 5 and pawl design jack stands that it sells or
 6   jack stands that it sells or distributes?                      6 distributes?
 7                MR. brown: object to form.                         7     A. NO.
 8       A. We do random incoming inspections.                       8     Q. Has SEA ever issued any service
 9       Q. (BY MR. EDINBURGH) I'm sorry, of the                     9 bulletins or similar documents with respect to
10   type you earlier testified to, is that what you              10 ratchet and pawl design jack stands?
11   meant?                                                       11       A. No.
12        A. Yes.                                                 12       Q. Is SEA aware of instances in which a
13        Q. Has there been to the knowledge of SEA               13 user or customer would be employing a single jack
14   any government investigation on any level, local,             14 stand to support a vehicle?
15   state, federal, any investigation of claims of a              15      A. It's not recommended to use a single
16    ratchet and pawl design jack stand ratchet bar               16 jack stand.
17   collapse?                                                     17       Q. I understand that. My question is is
18                MR. BROWN: Object to form.                       18 SEA aware of instances in which a customer user
19                MR. chaykin: Also object because I               19 would, in fact, use only one jack stand to
20   don't think legal claims or government                       20 support a vehicle?
21   investigations were included on the list of                   21       A. I believe one of the claims that we have
22   topics for this deposition.      This is a 30(b)6             22  discussed   earlier was a case where only one jack
23   deposition.                                                   23 stand was being used.
24                 MR. EDINBURGH:   It just depends                24       Q. Is that the only instance that SEA was
25   on how —                                                      25 ever aware of that customers and users used a
                                                       McCracken reporting
                                                           (816)419-8224
            Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 16 of 36
                                            54                                                       56
 1 single jack stand as opposed to two jack stands      1   recreate a situation of false engagement?
 2 to support a vehicle?                                2       A. NO.
 3     A. we would have no other way of knowing         3       Q. Did SFA in testing ever attempt to
 4 how a customer uses our product unless they make     4   recreate a situation of less than perfect
 5 some type of claim.                                  5   engagement of the ratchet bar teeth at all?
 6     Q. You attended meetings of the PAID             6       A. NO.
 7 committee?                                           7       Q. Did SFA ever attempt to recreate a
 8     A. Yes.                                          8   situation where the ratchet bar teeth and pawl
 9     Q, For how many years?                           9   are in less than perfect alignment with each
10     A. Seven.                                       10   other?
11     Q. Okay. Any discussion among the members       11       A. NO.
12 of the PALD committee, anecdotal or otherwise,      12       Q. Did SFA ever attempt to create a
13 about customers or end users using one jack stand   13   situation in which there was less than perfect —
14 to support a vehicle as opposed to two?             14   withdrawn.
15             MS. TODD-TROTTA: Objection to           15           Did SFA ever attempt to create a
16 form.                                               16   situation where there was a misalignment of the
17     Q. (BY MR. EDINBURGH) Go ahead.                 17   ratchet bar teeth and pawl?
18     A. I know that in the past we have              18               MR. BROWN: Object to form.
19 discussed use of four jack stands and typically     19       A. NO.
20 it breaks down into use of one jack stand and       20       Q. (BY MR. EDINBURGH) Did SFA ever test a
21 it's always the discussion of how improper that     21   ratchet and pawl jack stand design under load to
22 method is.                                          22   see what would occur if the ratchet and pawl were
23     Q. Is SFA aware of any studies conducted        23   not completely engaged with one another?
24 either by itself or its competitors or the          24               MR. BROWN: Object to form.
25 industry with respect to the frequency of the use   25           Go ahead.
                                            55                                                       57
 1 of a single jack stand by customers to support a     1       A. NO.
 2 vehicle?                                             2       Q. (BY MR. EDINBURGH) Did SFA ever receive
 3     A. NO.                                           3   e-mails or letters from customers at all
 4     Q. Does SFA monitor any websites or              4   complaining about the phenomena of less than
 5 bulletin boards devoted to jack stand use in         5   perfect engagement or less than full engagement
 6 whole or in part?                                    6   of the ratchet and pawl?
 7     A. NO.                                           7               MR. BROWN: object to form.
 8     Q. Does SFA monitor any bulletin boards or       8           Go ahead.
 9 Internet postings concerning automotive products     9       A. NO.
10 in general as part of its business?                 10       Q. (BY MR. EDINBURGH) Has SFA received any
11     A. NO.                                          11   anecdotal information from competitors,
12     Q. Does SFA have an understanding of the        12   suppliers, vendors, retailers, about instances
13 concept of false engagement?                        13   where the ratchet and pawl was not in perfect
14             MR. BROWN: object to form.              14   alignment and the jack stand collapsed?
15     A. Based on the definition that was put in      15               MR. brown: object to form.
16 the case, yes.                                      16           Go ahead.
17     Q. (BY MR. EDINBURGH) Okay. And what is         17       A. NO.
18 SFA's understanding based upon the definition       18       Q. (BY MR. EDINBURGH) Did SFA ever
19 that's put in the case?                             19   consider employing a redundant locking device on
20     A. The definition states that it's a            20   any of the ratchet and pawl-type jack stands it
21 tip-to-tip connection of the pawl and ratchet       21   distributes or sells?
22 bar.                                                22       A. NO.
23     Q- Does SFA have an understanding of the        23       Q. Are you aware of any competitors of sfa
24 concept of — okay.                                  24   prior to March of 2011 who sold ratchet and pawl
25         Did SFA in its testing ever attempt to      25   design jack stands with a redundant locking
                                             UcCRACKEN REPORTING
                                                 (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 17 of 36
                                                58                                                         60
 1   device?                                                   1     Q. DO you know whether any employee of SFA
 2       A. NO.                                                2 was deposed in the Finlay action?
 3       Q. Are you aware of any competitors of SFA            3     A. I do not know.
 4   who prior to March 2011 sold ratchet and pawl             4     Q. Any other clarification you wish to make
 5   design jack stands with any redundant safety              5 before I go to the next question?
 6   features?                                                 6     A. NO.
 7       A. NO.                                                7     Q. Could you please look at what's been
 8       Q. Are you aware of jack stands designed              8 marked as SFA 13, and these are SFA Bates
 9   with a pin and hole design to keep the column             9 numbered documents 380 to 388, and I ask you have
10   height secure under load?                                10 you reviewed this document in preparation for the
11       A. I'm aware.                                        11 deposition today?
12       Q. Okay. Did SFA sell such a device prior            12     A. Yes.
13   to March of 2011, a jack stand designed that way?        13       Q.   When did you review it?

14       A. Yes.                                              14       A.   Within the past week.

15       Q. Are you aware of any competitors of SFA            15      Q.   what is SFA's understanding of what
16   with respect to jack stands who sold jack stands          16   Exhibit 13 is?
17   with a ratchet and pawl design as well as in the          17               MR. BROWN;   I'll object to form.
18   same stand a hole and pin design?                         18           Go ahead.

19       A. NO.                                                19      A.   Exhibit 13, the beginning would be the

20       Q. All right. I want to show you the                  20   e-mail from MVP stating that the 50163 passes
21   manual for the 50163, just got to find which              21   third-party production testing, and then it is

22   folder it's in.                                           22   followed by the third-party intertek Test Report.

23                MR. EDINBURGH: Actually, before I            23      Q.   (BY MR. EDINBURGH)     NOW, there is an

24   do that, let's take a little break, l want to             24   e-mail and it's addressed to several individuals,

25   get a couple more copies.                                 25   a CC to several individuals.     With respect to
                                                59                                                          61
 1                MR. BROWN: Sure.                              1 SFA, it's addressed to John Liu, L-I-U, is that
 2                (Brief recess taken.)                         2 correct?
 3                (WHEREUPON, DEPOSITION EXHIBIT                3     A. Yes.
 4    NO. 13 WAS MARKED FOR IDENTIFICATION.)                    4     Q. And to lohnny Lu, L-U, correct?
 5        Q. (BY MR. EDINBURGH) We are officially               5     A. Yes.
 6    back on.                                                  6     Q. And to Mandy Hall, right?
 7        A. I misspoke earlier. The Finlay (ph)                7     A. Yes.
 8    case, the consumer product Safety commission              8     Q. NOW, Mr. lohn Liu, L-I-U, and Mr. lohnny
 9    inquired to SFA about the case, but counsel               9 LU were discussed yesterday so I won't ask you
10    determined that they didn't have any jurisdiction        10 about them. Who is Mandy Hall?
11    and the item was dropped.                                11     A. Mandy Hall is a sales coordinator.
12        Q, You mentioned the Finlay case, is that            12     Q. Okay. Does SFA have an understanding of
13    the case in Florida?                                     13 why SFA employees were wired a copy of the
14        A. I don't know the location.                        14 Intertek Test Report that's next to the e-mail?
15        Q. Okay. And the Finlay records were                 15     A. To keep on file and to let the
16   provided by e-mail at some point yesterday                16 individuals on the e-mail know that it passed
17   afternoon and I didn't get to look at them until          17 testing.
18   later in the evening.     Which Finlay records have       18     Q. Okay. Now, the model that's being
19   you looked at in preparation for the deposition?          19 tested  is a four-ton jack stand. Model or Style
20       A.   I probably — I reviewed the — I would            20 No. 50163, correct?
21   have looked over the claim.                               21     A. Yes.
22       Q.   The legal complaint?                             22     Q. Okay. And you understand that to be a
23       A.   I believe so.                                    23 Sears number?
24       Q.   Anything else?                                   24     A. Yes.
25       A.   NO.                                              25     Q. Okay, was that also a -- withdrawn.
                                                     McCRACKEN REPORTING
                                                         (816)419-8224
                 Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 18 of 36
                                                  62                                                                  64
 1             And I go back to what I've asked you             1   50163?
 2   earlier.     At some point in time did SFA sell a          2          A.   Yes.
 3   four-ton jack stand with the Model No. T6904?              3          Q.   Same load capacity?
 4      A.     Yes.                                             4          A.   Yes.
 5      Q.     When, when did it sell that model, if it         5          Q.   Let me mark the document that was
 6   was different periods of time, different years?            6   recently provided, I think last week, i think you
 7                 MR. BROWN:   I'll object to the              7   mentioned it.
 8   extent I think this was designated and addressed           8                      MR. EDINBURGH:   Off the record.
 9   by the witness yesterday.       But to the extent he       9                      (Whereupon, a discussion was
10   knows, he can answer.                                     10   had off the record.)
11      A. I don’t know the date that we started               11                      (WHEREUPON, DEPOSITION EXHIBIT
12   selling it, but I — around the 2010 to 2011               12   NO. 14 WAS MARKED FOR IDENTIFICATION.)
13   range.                                                    13          Q.   (BY MR. EDINBURGH)      NO. 14, Exhibit 14,
14      Q.      (BY MR. EDINBURGH)   NOW, you indicated        14   which is SFA3348, have you seen this document
15   that you reviewed the intertek Test Report, is            15   before today?
16   that correct?                                             16          A.   Yes.
17      A.     Yes.                                            17      Q. Was this a document you reviewed in
18      Q.     Was any similar testing conducted with          18   preparation for today's deposition?
19   respect to the T6904 jack stand to SFA's                  19          A.   Yes.
20   knowledge at any other time other than the                20          Q.   Is this an SFA document?
21   August 17, 2012, testing?                                 21          A.   Yes.
22      A.     To the T6904?                                   22          Q.   And this is called, am I correct, an SFA
23      Q.     Any prior testing with similar type             23   Product Inspection Form, correct?
24   tests being conducted on the T6904?                       24          A.   Yes.
25      A. The factory would have tested it.                   25          Q.   And to the right of the top there are
                                                  63                                                                  65
 1      Q.      Did SFA receive any test reports from           1   two jack stands, they are called jack stands,
 2   the factory concerning T6904 prior to August 21,           2   there is also a pictorial description of two jack
 3   2012?                                                      3   stands, correct?
 4      A.      I didn't find a record of a factory test        4          A.   Yes.
 5   report for the 6904.                                       5          Q.   Can you tell by that picture what load
 6      Q. Was a search for such reports conducted              6   capacities they are?
 7   by SFA?                                                    7          A.   NO.
 8      A.     Yes.                                             8          Q.   In the photograph — in the picture
 9      Q.     And the test report that's marked as             9   rather?
10   Exhibit 13, is that the one and only report               10      A.   No, it's just a visual representation of
11   located in the files of SFA with respect to the           11   a jack stand.
12   T6904?                                                    12      Q. Was this the Product — is this a
13                 MR. BROWN:   Object to form.                13   Product Inspection Form that SFA would fill out
14      A.     This report isn't on the T6904.                 14   when it did the random inspections that you
15      Q.     (BY MR. EDINBURGH) It's on the 50163,           15   initially testified about today?
16   correct?                                                  16      A.       Yes.
17      A.     Yes.                                            17      Q.       Okay.     I know you used the word
18      Q-     50163 is a four-ton ratchet and pawl            18   "inspection," but it says under "Specifications,
19   design jack stand?                                        19   it says "Tests,” it says "Proof Load Test," and
20      A. Yes.                                                20   it says "Test Specification," correct?
21      Q. To the knowledge of SFA T6904 is also a             21      A.       Yes.
22   four-ton ratchet and pawl design jack stand,              22      Q.       The test specification, it described in
23   correct?                                                  23   that — under the term "Test specification," it
24      A.     Yes.                                            24   tells you what the test is, correct?
25      Q.     With the same design and features as the        25       A. Yes.
                                                     McCRACKEN REPORTING
                                                         (816)419-8224
                 Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 19 of 36
                                                  66                                                                   68
                okay.   IS this a test that SFA took from          1         Q.      For how long to your knowledge are these
1       Q.
2    some other source?                                           2    Product Inspection Forms kept?         In other words,
3       A.   It is a reduced test of the PAID 2009.               3    are they regularly after a period of time
                in what way is it reduced?                        4    destroyed or are they still around from the very
4       Q.
5       A.      The capacity and the time in which we              5   beginning?
6    hold the load.                                                6      A. I don’t believe we have a set policy for
                                                                   7   destruction of records, but the scanned-in
 7       Q- HOW is it reduced from what the PALD
 8   standard is?                                                  8   versions we only have back to maybe 2009.
 9       A.  PALD Standard proof load test is to 100              9       Q. I notice on this one-page document it
10   percent capacity and is a ten-minute test.                  10    says REV" and it says "10142008"?
                                                                 11        A. That's when this test form was either
11      Q. is that from the 2009 standard?
12         A.   Yes.                                             12    updated or created.
13         Q.   And the recent SFA when it did its               13       Q. Okay. So from 2008 until this very
14   product inspection testing, it used the reduced             14    day — withdrawn.
15   standard as opposed to the PALD standard?                   15           Based upon this date, did SFA begin
16       A. We don't sell product that has been                  16    electronically scanning as of 10/14/2008 or some
17   tested beyond its designed limit, so 100 percent            17    subsequent time?
18   capacity is the maximum we would ever load                  18                MR. BROWN: Object to form. Asked
19   something.                                                  19    and answered. He can go ahead and tell you
20      Q. What you just testified about, that                   20    agai n.
21   policy of SFA, is that reduced to any written               21                      MR. EDINBURGH:   Maybe this
22   document, e-mail, any correspondence, policy                 22   refreshes his recollection.
23   statement, anything?                                         23       A. NO, the REV date only signifies when the
24         A.   NO.                                               24   document was created or updated.
25              Okay.   What you just testified about.            25      Q.   (BY MR. EDINBURGH) In the ordinary
           Q-
                                                  67                                                                   69
 1   the policy of SFA, was that something that you                1   course is this filled out by whoever is
 2   had personal knowledge of or was that something               2   performing the test in the lab at SFA?
 3   you acquired from someone else or from reviewing              3          A.     Yes.
 4   anything?                                                     4          Q.     And from time to time would that have
 5      A. I acquired it from whenever I started                   5       been you or under your direction?
 6   working with the company. If we are going to                  6          A.     Yes.
 7   sell a product, we don't take it past 100 percent             7          Q.     And do you personally fill out any of
 8   capacity. After that it's a destructive test.                 8       these forms?
 9       Q. Okay, if there is a certain individual                 9           A. I have in the past.
10   in engineering or elsewhere who conveyed that to             10           Q. okay. Who filled them out — withdrawn.
11   you, do you recall who that was?                             11                 Are these kept now in the lab?
12           It probably would have been Peter                    12          A.     NO.
13   Gillespie, my boss at the time.                              13          Q.     The physical copies?
14       Q. You said Peter is no longer affiliated                14          A.     NO.
15   with SFA, is that correct?                                   15          Q.     Where are the physical copies stored?
16       A. No, he's no longer affiliated, excuse                 16          A.     Near the engineering department.
17   me.                                                          17          Q.     Okay. And the engineering department
18         Q.   DO you know why he left the company?              18       has access to these electronically?
19         A.   He moved to Taiwan.                               19           A. TO the scanned-in versions, yes.
                Maybe we'll see him in a few months.              20                   MR. EDINBURGH: Let's mark as
20         Q-
21              All right. What's been marked as                  21       No. 15.
22   Exhibit 14, are actual filled-out copies of this             22                     (WHEREUPON, DEPOSITION EXHIBIT
23   document kept in any department of SFA?                      23       NO. 15 WAS MARKED FOR IDENTIFICATION.)
24      A. We -- once they are filled out we scan                 24           Q.  (BY MR. EDINBURGH) Exhibit 15 is a
25   them in and record them.                        _______      25       Craftsman heavy duty jack stand operator's manual
                                                       McCracken reporting
                                                           (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 20 of 36
                                                   70                                                         72

 1   for the 50163 four-ton capacity per pair.          It's       1 "The weight of the locking handle should secure
2    produced by SFA under SFA Bates number 2815-2818.            2 the ratchet bar in desired position,     I've asked
3    Mr. lorgensen, is this the operator's manual that            3 you, based upon your review and preparation and
4    you earlier testified you had looked at in                   4 discussions to be SFA's witness today, why was
5    preparation for today's deposition?                           5 the term "should secure" utilized in this 50163
 6      A.   Yes.                                                 6 operator's manual.
 7       Q. Do you know how the Craftsman heavy duty               7              MR. BROWN: Object to form. Asked
 8   jack stand 50163 operator's manual came to be in              8 and answered.
 9   the possession of SFA?                                        9     A. TO be used in conjunction with the
10       A. I believe it would have been created at              10 remainder of the bullet point.
11   SFA.                                                        11      Q. (BY MR. EDINBURGH) Have you asked
12      Q.   All right.    Let's go if we can to                 12 anyone at SFA concerning the origin or content or
13   Page 2817.     There is a section in the middle of          13 the reason why that sentence was worded the way
14   the page called "Operation" in all capital                  14 it was, "The weight of the locking handle should
15   letters, do you see that?                                   15 secure the ratchet bar in desired position," have
16      A.   Yes.                                                16 you talked to anyone about that?
17      Q.   And to the left there is a bullet point             17      A. To where that sentence came from?
18   that says "To support load"?                                18      Q. Yeah, why those particular words are
19      A.   Yes.                                                19 selected, chosen?
20      Q. In the first bullet point under "To                   20      A. NO.
21   support load," says "Adjust height by pulling up            21      Q. Before I go forward, you indicated
22   on ratchet bar," correct?                                   22 earlier that you didn't speak to any former
23      A. Yes.                                                  23 employees of SFA to prepare for the deposition
24       Q. The second bullet point says, "The                   24 today. Did you attempt to speak to any former
25   weight of the locking handle should secure the              25 employees?
                                              71                                                                73
 1   ratchet bar in desired position," correct?                     1     A. No.
 2       A, Yes.                                                    2     Q. All right. Now, we'll go with the
 3       Q. All right. To SFA's knowledge why does                  3 second bullet point. The next sentence says, "To
 4   the manual say "should secure" as opposed to will             4 confirm this, simply push down on the locking
 5   secure or some other terminology, why was the                  5 handle." And the next sentence says, "Check to
 6   word "should" utilized?                                        6 ensure ratchet bar is secure before loading."
 7               MR. BROWN: Object to form.                         7         Now, the sentence, "Check to ensure
 8           Go ahead.                                              8 ratchet bar is secure before loading," what did
 9       A. I can't testify to the grammatical use.                 9 SFA intend its customers or end users to do to
10       Q. (BY MR. EDINBURGH) DO you have any                    10 check to ensure the ratchet bar was secure before
11   understanding that this operation instruction by             11 loading?
12   using the term "should" was meant by SFA to mean             12              MR. BROWN: Object to form.
13   that there may be instances or circumstances in              13      A. To make sure that there was no slop. I
14   which it may not secure a ratchet bar in desired             14 guess a term that I would use is slop. If their
15   position?                                                    15 rack bar, the tolerance between the rack bar and
16               MR. BROWN: Object to form.                       16 the top of the base frame is — allows it to
17       A. I think if you read further into that                 17 pivot, we just make sure you push on it to ensure
18   bullet point, we say "should" and then at the                18 a secure hold.
19   bottom we say "To confirm this."                             19      Q. (BY MR. EDINBURGH) What you juSt
20       Q. (BY MR. EDINBURGH) I understand that                  20 testified to, is that found in any SFA document
21   and I'll get into that, but I want to focus my               21 that you have reviewed?
22   question on the first sentence of that bullet                22      A. No.
23   point.                                                       23      Q. IS that based upon any conversations
24       A. Okay.                                                 24 you've had with any SFA employees in preparation
25       Q. There is an instruction that advises.                 25 for your appearance today?________________
                                                        McCRACKEN REPORTING
                                                            (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 21 of 36
                                               74                                                                 76
 1      A.   NO.                                                 1      it's a safe setup, i don't think we have any
 2      Q.   All right.   Again, what did SFA intend            2       other — we are not expecting the customer do
 3   for the customer to physically do to check to              3       anything else.
 4   ensure — what was the customer supposed to do              4           Q. All right. Then did SFA — okay. All
 5   visually, tactically or any other way to check to          5       right. The operating instructions, which section
 6   ensure the ratchet bar is secure before loading?           6       or department or group within SFA had
 7               MR. BROWN: Object to form.                     7       responsibility for drafting or editing or
 8               MS. todd-trotta: object to form.               8       reviewing these particular set of instructions?
 9       A. Push down on the locking handle.                    9                   MR. BROWN: Object to form.
10       Q. (BY MR. EDINBURGH) IS there a                      10           A. At the time an individual who is no
11   redundancy in the operating instruction? You              11       longer with the company was working on the OIPMS,
12   say, "To confirm this, simply push down on the            12       he was in the engineering department.
13   locking handle," and then if the operator is              13           Q. (BY MR. EDINBURGH) I'm going to ask you
14   supposed to push down on the locking handle, then         14       a couple questions about that. lust tell us what
15   why add the third sentence, "Check to ensure              15       OIPM stands for.
16   ratchet bar is secure before loading"?                    16           A. Owner's instructions and parts manual.
17               MR. CHAYKIN: Object to the form.              17           Q, Okay. And who is the individual you are
18               MR. BROWN: Object to form.                    18       referring to?
19       Q. (BY MR. EDINBURGH) Did the SFA intend              19           A. Mark Pappas.
20   for the operator or the user to do something to           20           Q. In order to perform your duties and
21   check to ensure other than to push down on the            21       responsibilities as a 30(b)6 today did you reach
22   locking handle, to do something else?                     22       out to talk to Mark Pappas?
23       A. lust to make sure that it was a safe               23          A.   NO.
24   setup.                                                    24           Q. Is Mr. Mark Pappas still in the employ
25       Q- I'm asking you what was the operator.              25       of SFA?
                                              75                                                                  77
 1   according to SFA's intent or understanding,                1           A. NO.
 2   supposed to do?                                            2           Q. Do you know where he resides,
 3      A.   To confirm that the ratchet bar was                3       approximately, not the street address, but is he
 4   being held.                                                4       still in the Kansas City area, does SFA know
 5      Q.   Yes, I appreciate that.   But I'm asking           5       whether he's still around this area?
 6   you to confirm this, the operator's manual says            6           A. No.
 7   "push down on the locking handle," right, that's           7           Q. Going back to the bullet point "To
 8   what SFA has as the instruction?                           8       support load," the second bullet point under
 9       A. correct.                                            9       that, the one that begins with "The weight of the
10       Q. Then it has a sentence following that,             10       locking handle," did SFA have an understanding as
11   which we have read, "Check to ensure ratchet bar          11       to whether a user or a customer could check to
12   is secure before loading," and what I'm asking            12       ensure the ratchet bar is secure before loading
13   you as SFA's representative today is other than           13       by visually observing the pawl and ratchet tooth
14   to push down on the locking handle, did SFA               14       engagement itself?
15   intend for the operator to do anything in                 15                   MR. BROWN: Object to form.
16   addition to that to check to ensure that the              16           A. No, there is —
17   ratchet bar was secure before loading beyond              17           Q. (BY MR. EDINBURGH) Go ahead.
18   pushing down on the locking handle?                       18           A. No.
19               MS. TODD-TROTTA: Objection. Form.             19           Q. once the ratchet bar and pawl are
20               MR. BROWN: object to form.                    20       secure, is that visually observable by the
21       Q. (BY MR. EDINBURGH) GO ahead.                       21       customer?
22       A. By pushing down on the handle you are              22           A. NO.
23   ensuring that the pawl is in its proper position,         23           Q. You see on this same page, 2817, on the
24   the ratchet bar doesn't move down. The only               24       top of the page there are Safety Instructions?
25   purpose of that sentence is to make sure that             25           A. Yes.
                                                McCracken reporting
                                                        (816)419-8224
                Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 22 of 36
                                                 78                                                            80
1       Q.     And there is Warnings and then there is          1       Q.   Each jack stand's locking handle must be
2    a number of bullet points under "warnings"?                2    fully engaged in the ratchet bar teeth?
 3      A.     uh-huh.                                          3       A.   NO.
 4                 MS. TODD-TROTTA:   Those "uh-huhs            4                 MR. EDINBURGH: Let's take a short
 5   are yes?                                                   5    break. I have other jack stand SFA manuals which
 6               THE WITNESS: Yes, I'm sorry.                   6    I want to mark, and i think I have multiple
 7       Q. (BY MR. EDINBURGH) Did SFA ever                     7    copies of them. There is enough hopefully for
 8   consider adding to those bullet points a warning           8    everybody. And you may not believe it, but I
 9   advising — or warning, rather, warning the                 9    think we are moving along from my perspective
10   customer to never use a single jack stand to              10    quickly and there won't be any problem getting
11   support a vehicle?                                        11    out on time and getting home.
12               MR. BROWN: Object to form.                    12                 (Brief recess taken.)
13       A. It states in the warning to be used as a           13                 (WHEREUPON, DEPOSITION EXHIBIT
14   pair, use "One pair per vehicle only!"                    14    NO. 16 WAS MARKED FOR IDENTIFICATION.)
15       Q. (BY MR. EDINBURGH) Correct, but what               15         Q. (BY MR. EDINBURGH) Mr. lorgensen, I'd
16   I'm asking you, did SFA ever consider a different         16    like you to look at Exhibit 16, please.
17   or additional warning to put in this section of           17    Unfortunately, and I don't know the reason why,
18   the manual, a warning to never use a single jack          18    there does not appear to be Bates numbers on this
19   stand to support a vehicle?                               19    document, but we did receive this from one or
20               MR. brown: object to form.                    20    more of the defendants at some point in this
21       A. NO.                                                21    case.
22               MS. TODD-TROTTA: lUSt SO the                  22                 MR. chaykin: Does counsel know
23   record is clear, when you read back, the whole            23    which defendant it was received from?
24   bullet point is, "One pair per vehicle only,"             24                 MR. EDINBURGH: NO, since there is
25   exclamation point.                                        25    no Bates numbers there is no way for me to tell.
                                               79                                                               81
 1               MR. BROWN: There is other bullet                1                MR. CHAYKIN: Okay.
 2   points about using a matched pair to support one            2        Q. (BY MR. EDINBURGH) This is called a
 3   end of a vehicle only, speaks for itself.                   3   Hardlines Test Report from intertek Testing
 4               MR. EDINBURGH: It speaks for                    4    Services of shanghai and it's dated March 8,
 5   itself.                                                     5    2013. Going through the document, it concerns a
 6                 MS. TODD-TROTTA:   I just wanted the          6    four-ton jack stand, and vendor agent is
 7 record to be clear.                                           7    identified as Shinn Fu Company of America and the
 8             MR. EDINBURGH: The record was                     8    style/code number is 50163 jack stand.
 9 clear without your comments, respectfully. I                  9            Mr. Jorgensen, have you seen this report
10 indicated the points are what they are.                      10    before today?
11     Q. (BY MR. EDINBURGH) All right. In the                  11        A. Not to my knowledge.
12 operator's manuals for the other ratchet and pawl            12        Q. Okay. Based upon your review of the
13 design jack stand under the various brands or                13    records, you don't necessarily have to refer to
14 labels sold by sfa, I'm going to ask you if SFA              14    this report since you haven't looked at it
15 in the operator's manuals included any of the                15    before, did SFA receive on or about March 8,
16 following safety instructions in the manuals.                16    2013, certain test results from Intertek Testing
17 The following instruction, do you recall whether             17    Services concerning a four-ton jack stand with
18 this was made in any of the SFA jack stand                   18    the style called 50163?
19 manuals for the ratchet and pawl design. Make                19        A. I couldn't tell you if this was sent to
20 sure pawl is fully engaged into teeth?                       20    us. I don't know.
21     A. NO.                                                   21        Q. Okay. Do you recall whether in 2013 the
22     Q. Make sure the locking pawls are fully                 22     50163 model jack stand, the four-ton jack stand
23 engaged in the column's teeth on ratchet-type                23    that was a Sears designation, was being sold to
24 stands?                                                      24     Sears by Shinn Fu Company of America?
25     A. NO.                                                   25        A. I don't know the history of the business
                                                      McCRACKEN REPORTING
                                                          (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 23 of 36
                                                  82                                                                  84
 1   relationship.                                                  1         Q.     (BY MR. EDINBURGH) SIX ton?
 2      Q.   Okay,    where it says "Factory" to the                2         A.     Yes.
 3   right-hand column, it says "liaxing,"                          3         Q.     Twelve ton?
 4   3-l-A-x-l-N-G, "Datong," D-A-T-o-N-G, "Machinery               4         A.     Yes.
 5   Co., Limited," did you ever hear of that factory?              5         Q.     Did SFA sell jack stands under the label
 6      A.   I don't know all of the full names of                 6       Hein-werner?
 7   the factories,    i know them as their individual             7           A.  Yes.
 8   designations.                                                 8           Q.  Did it sell — and the ratchet and pawl
 9       Q. All right. With respect to the                         9       design, three ton?
10   repository or depository — withdrawn.                        10           A.  Yes.
11           As part of your inquiry to become                    11           Q.  Six ton?
12   prepared for today's deposition, did you become              12           A.  Yes.
13   aware of an entity called Intertek Testing                   13           Q.  Did SFA sell under the Omega label
14   Services?                                                    14       ratchet and pawl design jack stands?
15      A. Yes, I've heard of them.                               15           A.  Yes.
16       Q. Okay. And from time to time are                       16           Q.  Three ton?
17   Intertek Test Reports received by SFA, not only              17           A.  Yes.
18   for jack stands but for other products?                      18           Q. Six ton?
19               MR. BROWN: object to the form.                   19           A. Yes.
20           Go ahead.                                            20           Q. Twelve ton?
21       A. I believe Intertek is a test facility                 21           A. Yes.
22   for Sears, so if we are selling a product to                 22           Q. And did SFA sell ratchet and pawl design
23   Sears or — then we would probably get a copy of              23       jack stands under the Pro-Lift brand or label?
24   it, but —                                                    24           A. Yes.
25       Q. (BY MR. EDINBURGH) And in the normal                  25           Q- Two ton?
                                               83                                                                   85
 1   course of SFA's business, in the event that                    1          A, Yes.
 2   Intertek Test Report for a Sears product was                   2          Q. Three ton?
 3   received at SFA, where would that test report be               3          A. Yes.
 4   kept?                                                          4          Q. Four ton?
 5      A.   We would keep it in an electronic                      5          A. Yes.
 6   version in our testing documentation folder.                   6          Q. Under the Pro-Lift designation, the four
 7      Q.   Okay.    Was that folder reviewed by you               7      ton, was the model number the T6904?
 8   in preparation for today's deposition?                         8         A.     Yes.
 9      A.   Yes.                                                   9         Q.     Was the three-ton model number T6903?
10      Q-   Did you see this report in that folder?               10         A.     I believe so, yes.   Yes.
11      A.   NO.                                                   11         Q.     Did it sell under the Pro-Lift the
12      Q.   That's it.    I'm not going to ask                    12      six-ton model?
13   anything else then.                                           13         A.     I believe there could be.   with the
14           As part of your review and inquiry to                 14      T6906?
15   become knowledgeable about certain topics, did               15          Q. Correct. Was that the designation for
16   you become aware of other ratchet and pawl design            16       the Pro-Lift six ton, t6906?
17   jack stands sold and distributed by sfa?                     17          A. I'm sure that was the model number.
18      A.   I know of some, yes.                                 18          Q. Okay. Thank you.
19       Q. Okay. I just want to read off the list                19                   (whereupon, a discussion was
20   and tell me whether you can respond to my                    20       had off the record.)
21   question. Did SFA sell or distribute under the               21                   (WHEREUPON, DEPOSITION EXHIBITS
22   Blackhawk label three-ton jack stands ratchet and            22       NOS. 17 AND 18 WERE MARKED FOR IDENTIFICATION.)
23   pawl design?                                                 23                   MR. EDINBURGH: I will provide you
24               MR. BROWN: Object to form.                       24       copi es. I'm sorry I can't give you an extra.
25      A.   Yes.                                                 25                   MR. BROWN:  Seventeen is Blackhawk
                                                       McCracken reporting
                                                           (816)419-8224
                 Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 24 of 36
                                                        86                                                          88
 1   Automotive Fast Lift lack stands.                                  1 similar language in the 50163 manual?
 2              MS. todd-trotta: Eighteen is                            2             MR. BROWN: Object to form.
 3   Omega?                                                             3         Go ahead.
 4               MR. EDINBURGH: YeS.                                    4     A. NO. The design of this jack stand is
 5               MR. BROWN: Yes.                                        5 different.
 6               (Whereupon, a discussion was                           6     Q. (BY MR. EDINBURGH) Did any ratchet and
 7   had off the record.)                                               7 pawl design jack stands that were mechanically
 8      Q. (BY MR. EDINBURGH) Mr. Jorgensen, can                        8 similar in design with the ratchet and pawl
 9   you please look at the Blackhawk jack stand                        9 features that were marketed or sold by SEA
10   manual, that's SFA 3275 to 3278.                                  10 contain any instruction similar to the one in the
11      A. Yes.                                                        11 Blackhawk Automotive that says, "The Locking Pawl
12        Q.   In preparation for the deposition today,                12 must be properly engaged for the jack stand to
13   have you looked at this manual?                                   13 support weight"?
14       A. I've looked at manuals.           I can't                  14             MR. BROWN: Object to form.
15   specifically state this was one of them.                          15         Go ahead.
16      Q. This is a manual which indicates that                       16     A.  That sentence may be other oiPMs that
17   it -- it says "SFA Companies" and gives your                      17 have the air spring that automatically lifts the
18   address on the bottom right of the manual,                        18 ratchet bar.
19   correct?                                                          19     Q. (BY MR. EDINBURGH) Okay. All right.
20        A,   Yes.                                                    20 Have you ever heard of a brand called Westward,
21        Q.   All right.        And it says "printed in               21 w-E-s-T-w-A-R-D, with regard to vehicle support
22   China" and then revised 3/10?                                     22 stands?
23        A.   Yes.                                                    23     A. Yes.
24        Q.   Does that indicate to you March. 2010                   24     Q. Are they a competitor of SFA with
25   or                                                                25 respect to jack stands?
                                                        87                                                         89
 1        A.   Yes.                                                     1      A.   I believe we supply them with jack
 2        Q.   Fine.   Could you look on Page 3276,                     2   stands.
 3   please.     Do you see where it says "product                      3       Q. Okay.
 4   Description"?                                                      4      A.   I don't know the business relationship
 5        A.    Yes.                                                    5   as of today.
 6       Q. There is a triangle with an exclamation                     6      Q. All right.
 7   point, or two of them actually, but the bottom                     7               MR. EDINBURGH: Can we mark the
 8   one?                                                               8   next one, please.
 9       A. Yes.                                                        9               (WHEREUPON, DEPOSITION EXHIBIT
10       Q. Okay. It says, "The 'Fast Lift'                            10   NO. 19 WAS MARKED FOR IDENTIFICATION.)
11   adjustment function of this jack stand is not                     11       Q. (BY MR. EDINBURGH) I'd like you -- this
17   designed to support a load.   The next sentence                   12   document was provided by sft as part of their
13   says, "The Locking Pawl must" and then "must" is                  13   document production, SFT454 to SFT473. If you
14   in bold, "be properly engaged for the jack stand                  14   can go to Page 455, please. Bates number, under
15   to support weight.     II
                                                                       15   "Operation to Support," it says in No. 1, it
16       A. Yes.                                                       16   says, "Adjust height by pulling up ratchet bar,"
17       Q. That's what it says, correct?                              17   and in the next sentence it says, "Ensure stopper
18       A. Yes.                                                       18   is positively engaged into ratchet bar by means
19        Q.    That's the language SFA employed in this               19   of handle."
20   manual?                                                           20           was that language written by SFA if you
21      A. Yes.                                                        21   know?
22       Q. With respect to the sentence, "The                         22               MS. TODD-TROTTA: What page are we
23   Locking Pawl must be properly engaged for the                     23   on because I don't have a copy?
24   jack stand to support weight," was there any                      24               MR. EDINBURGH: SFT455.
25   consideration by SFA to use that language or                      25       A. I'm not sure because it doesn't follow
                                                             MCCRACKEN REPORTING
                                                                 (816) 419-8224
              Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 25 of 36
                                              90                                                                 92

 1   our standard revision code.   I'd have to look at        1      A.     Norco would be a competitor.
2    our system.                                              2      Q.     Did SFA ever consider employing in their

3       Q. (BY MR. EDINBURGH) YOU used the term               3   ratchet-type jack stand operator's manual or
4    "our standard revision code." What is that?              4   understand itself a warning stating, "warning,"
5    When you say "our," you mean SFA's standard              5   in capital letters, "ensure pawl is fully engaged
 6   revision code, correct?                                  6   with teeth"?
 7      A.   Yes.                                             7                   MR. BROWN:   Object to form.
 8      Q.   What is SFA's standard revision code?            8      A.     NO.
 9      A.   Typically on an OIPM we'll label on the          9      Q.     (BY MR. EDINBURGH)       Similarly, did SFA
10   bottom right corner the model number, then dash         10   ever consider employing in their ratchet-type
11   N, and then a revision for that specific month r        11   jack stand operator's manual a warning or
12   underscore, two-digit month, four-digit year.           12   instruction stating, again in all capital

13      Q.   That's the code you are talking about?          13   letters, "Make sure pawl is fully engaged in

14      A.   That's the code I'm discussing, yes.            14   teeth"?
15      Q.   You are not talking about a code with           15                   MR. BROWN:   Object to form.
16   respect to the actual content of the instructions       16      A. NO.
17   or warnings?                                            17      Q. (BY MR. EDINBURGH)           Have you ever heard
18      A.   NO.                                             18   of an entity called OTC?
19       Q. Have you heard of an entity called               19      A. Yes.
20   Grainger International?                                 20      Q. Who is OTC?
21       A. Yes.                                             21      A.     Another competitor.
22       Q. Does SFA sell jack stands to Grainger            22      Q.     Did SFA ever consider employing in their
23   International?                                          23   ratchet-type jack stand operator's manual an

24       A.  I believe so, yes.                              24   instruction stating, "Each jack stand's locking

25       Q- under any particular private label or            25   handle must be fully engaged in the ratchet bar
                                              91                                                                  93

 1 any label or brand?                                        1   teeth"?
 2     A. I believe we sell them under westward.              2               MR. brown: object to form.
 3     Q. Did you have any discussions with anyone            3       A. in that specific verbiage, no. we have
 4 at SFA in preparation for today concerning the             4   the "push down on the handle."
 5 Westward or Grainger ratchet and pawl design jack          5       Q. (BY MR. EDINBURGH) All right. During
 6 stand manuals?                                             6   any ASME PALD meetings that you have attended did
 7     A. NO.                                                 7   any of the members or alternative members ever
 8     Q. Or the content of those manuals?                    8   suggest at the meetings, or when it wasn't
 9     A. NO, I just looked at a random sampling              9   formally having a meeting but while you were all
10 of OlPMs for jack stands.                                 10   together, the employment of an alternative safety
11     Q. Thank you. Have you ever heard of a                11   system to make sure the ratchet and pawl were
12 company called Sealy, s-e-a-l-y, with respect to          12   locked securely?
13 jack stands or has SFA ever heard of a company            13                   MS. todd-trotta:    Objection to

14 called Sealy?                                             14   fo rm.
15     A. Not to my knowledge.                               15       A. NO.
16     Q. Did SFA ever hear of an entity called              16       Q. (BY MR. EDINBURGH) During any ASME or
17 Ranger?                                                   17   PALD meetings did anyone ever suggest a redundant
18     A. Grainger?                                          18   safety feature for securing the ratchet in an
19     Q. Ranger, like Lone Ranger.                          19   upright position on the load?
20     A. Ranger lifts, I've heard of that                   20               MS. todd-trotta: objection to
21 company, yes.                                             21   form.
22     Q. How about an entity called Norco?                  22               MR. BROWN: Object to form.
23     A. Yes.                                               23        A. can you clarify?
24     Q. what is SFA's understanding of who Norco           24        Q. (BY MR. EDINBURGH) In any of the
25 is?                                                       25   meetings you have attended was there any
                                                   McCRACKEN REPORTING
                                                       (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 26 of 36
                                               94                                                              96
 1   discussion about having a redundant or additional       1       employees of SFA concerning jack stand — ratchet
 2   safety feature in addition to the pawl and teeth        2       and pawl design jack stand legal actions?
 3   design to secure the column height on the load?         3           A. No.
 4       A. NO.                                              4                   MR. BROWN: Object to form.
 5               MS. todd-trotta: Objection. Form.           5               Go ahead.
 6               MR. EDINBURGH: I just have some             6           A. No.
 7   e-mails that have been produced to show the             7           Q. (BY MR. EDINBURGH) In addition to
 8   witness, so — what time are we at? My                   8       Mr. Chaykin, did you speak to any other SFA
 9   suggestion, if it's okay with you, we go straight       9       employees concerning complaints of jack stand
10   through, because I really see us being done by         10       failure of any type?
11   one, quite frankly. Is that all right with you         11           A. No. We just went over the claims or the
12   guys?                                                  12       individual cases that we have discussed earlier.
13               MR. BROWN: Sure.                           13           Q. When you say "we," you mean yourself and
14               (Whereupon, a discussion was               14       Mr. Chaykin?
15   had off the record.)                                   15           A. I read through — I looked over some of
16               (Brief recess taken.)                      16       the documents, yes.
17       Q. (BY MR. EDINBURGH) Prior to being               17           Q. Who provided you with those documents?
18   designated as a 30(b)6 on the topics you were          18           A. Mr. Chaykin.
19   designated about, what work, if any, had you done      19           Q. Okay. Did SFA consider the ASME PALD
20   with respect to jack stands?                           20       safety standards for jack stands to be minimum
21      A. The incoming inspections.                        21       safety standards?
22       Q. That's it?                                      22                   MS. TODD-TROTTA: Objection to
23      A. Yeah.                                            23       form.
24       Q. Okay. Was there anyone who is still             24                   MR. BROWN: I'll object to form.
25   employed by SFA today who had responsibility for       25           A. SFA sees them as industry standards.
                                              95                                                               97
 1   jack stand testing, the content of jack stand           1           Q. (BY MR. EDINBURGH) The warnings
 2   manuals, jack stand compliance with any                 2       contained in the 50163 operator's manual that we
 3   governmental standards?                                 3       previously discussed, what was the source of
 4               MR. BROWN: Object to form.                  4       those warnings? Does that refer to some other
 5       A. NO.                                              5       source to place those warnings in the operator's
 6       Q. (BY MR. EDINBURGH) Was there any unit            6       manual?
 7   or division within engineering concerning jack          7           A. In the pald section for jack stands it
 8   stand-related issues, or groups within                  8       states suggested warnings and that is where those
 9   engineering?                                            9       came from.
10               MR. brown: Object to form.                 10           Q. Did ASME PALD prohibit SFA from making
11       A, NO.                                             11       or using any other or additional warnings to
12       Q. (BY MR. EDINBURGH) Okay. Who today is           12       alert the user of the need to make sure that
13   your boss?                                             13       there was full and complete engagement of the
14       A. Steven Huang.                                   14       pawl with the ratchet bar?
15       Q. How long has he been — he's your direct         15                   MR. BROWN: Object to form.
16   supervisor or direct boss?                             16           A. NO.
17       A. Yes.                                            17           Q. (BY MR. EDINBURGH) Was there any
18       Q. Okay. How long has that arrangement             18       prohibition by any industry group for SFA to
19   been in place?                                         19       provide other or additional warnings to make sure
20       A. Since I became engineering manager,             20       the user is aware of the need to make sure that
21       Q- which was in 2000 and —                         21       there was full and complete engagement of the
22       A. I believe on my resume it states 2013,          22       pawl with the ratchet teeth?
23   end of 2013.                                           23                   MR. BROWN: Object to form.
24       Q, Okay, now, in addition to speaking with         24           A. Can you clarify the question.
25   Mr. Chaykin, did you speak with any other _____        25           Q. (BY MR. EDINBURGH) All right. Did SFA
                                                McCracken reporting
                                                     (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 27 of 36
                                                 98                                                         100
 1   belong to any industry groups, trade                        1       Q- And where would the catalogs or test
 2   associations?                                               2   forms be kept?
 3       A. The PALD committee.                                  3         A.    We have some old catalogs just in filing
 4       Q. That was it?                                         4   cabinets,      we don't have a complete history of
 5       A. That I'm part of.                                    5   catalogs, but it's just a place to look.
 6       Q. Any other group?                                     6      Q. Did you speak to anyone at SFA on the
 7                MR. BROWN: Object to form. Are                 7   history of the T6904 model or jack stand or the
 8   you asking about jack stands or —                           8   four-ton model ratchet and pawl jack stand in
 9                MR. EDINBURGH: i'll limit it to                9   preparation for today's deposition?
10   jack stands.                                               10                   MR. BROWN:   object to form.
11       A. No.                                                 11               Go ahead.
12       Q. (BY MR. EDINBURGH) Are the ASME PALD                12         A.    Yes.
13   safety standards voluntary standards?                      13         Q.    (BY MR. EDINBURGH)   Who did you speak
14       A. Yes.                                                14   to?
15       Q. Does SFA know what the maximum height of            15       A. Casey Gann.
16   the ratchet bar was for the t6904?                         16       Q. I think you mentioned him a couple hours
17       A. I believe it was 17 and 5/16th inches.              17   ago, but just for my recollection, what
18                MR. BROWN: Give or take.                      18   department is Mr. Gann is?
19           You can strike that.                               19       A. He's in the engineering department.
20                MR. EDINBURGH: Whatever the                   20       Q. And what is his background with respect
21   tolerance is.                                              21   to jack stands, if any?
22       Q. (BY MR. EDINBURGH) Was the maximum                  22       A. He doesn't have a background with regard
23   height of the ratchet bar of the T6904 model ever          23   to jack stands.
24   changed or increased after its introduction into           24       O. Has he worked on jack stands?
25   the marketplace?                                           25       A. He's tested them. He's a lab tech.
                                              99                                                             101
 1              MS. todd-TROTTA:    Objection.    Form.          1       Q. One of the names I did not ask the
 2      A.   I'm -- I don't know.   That's — it would            2   witness about yesterday was May Lee, M-A-Y, Lee,
 3   depend on if a factory was switched or not. I               3   L-E-E, do you know May Lee?
 4   don't know.                                                 4       A, Yes.
 5       Q. (BY MR. EDINBURGH) Is SFA aware of any               5       Q. Is May Lee still employed by SFA?
 6   design changes or changes to safety features of             6       A. Yes.
 7   the T6904 model jack stand after its original               7       Q. Who is May Lee with respect to what work
 8   introduction?                                               8   she does at SFA?
 9       A. NO.                                                  9       A. She is an administrative assistant to
10       Q- Is SFA aware of a Sears Model No.                   10   Steven. Right?
11   T37402?                                                    11       Q. You can't --
12       A. I'm not familiar with the model number.             12         A.    I don't know her full job title.
13       Q. Okay. Did SFA ever sell or market a                 13          Q.   The best you can.
14   four-ton jack stand with a maximum bar height of           14       A. I would say an assistant.
15   21 inches?                                                 15       Q. To Steven?
16       A. I would have to look. I'm not sure.                 16       A. Steven Huang.
17       Q. Where would you look?                               17       Q, Steven Huang is your understanding the
18       A. I would have to ask someone, someone at             18   president of the company?
19   SFA that knows the history of that, or an old              19       A. I believe he's the CFO of the company.
20   catalog.                                                   20       Q. Okay. I asked you earlier about the
21      Q.   Who would you ask?                                 21   factories you visited in China. Going back to
22      A. Probably wouldn't ask anyone. I                      22   that topic, do you know whether the factories you
23   probably would just start doing the research               23   visited in China were owned by Shinn Fu Taiwan?
24   myself looking into old catalogs or see if i had           24       A. I don't know if they were owned by Shinn
25   any test forms on that model number.____________           25   Fu Taiwan.
                                                      McCRACKEN REPORTING
                                                          (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 28 of 36
                                                102                                                           104
 1       Q. Or also Shinn Fu Corporation?                        1       Q. Who at SFA performs that function?
 2      A. I know they are owned by them. I don't                2       A. Performs the function of putting it
 3   know the structure of that.                                 3   together?
 4       Q. AS part of the work you did, did you                 4       Q. Yeah. The manual or reviewing the
 5   have any interaction with engineers from                    5   manual, commenting on the manual, who actually
 6   customers, retail customers of SFA such as Sears            6   does that or did that at SFA?
 7   or other chain stores?                                      7               MR. brown: object to form.
 8               MR. BROWN: Object to form.                      8               MS. TODD-TROTTA: Object to form.
 9               MS. todd-trotta: object to form.                9        A. The engineering department puts
10       A. NO.                                                 10   information into, like the warnings, puts the
11       Q. (BY MR. EDINBURGH) Within engineering               11   warnings into the OIPM, but once it's past
12   were there any engineers assigned to review the            12   putting it together, we don't have responsibility
13   wording of the ratchet and pawl design jack                13   for it. we send it off for review and approval
14   stands -- I left out a clause. I'll withdraw the           14   and then —
15   question.                                                  15        Q. (BY MR. EDINBURGH) When you say "we
16           Within SFA's engineering were there any            16   send it off," you mean you send it off from
17   engineers assigned to review the wording of the            17   engineering to a different department at SFA or
18   operator's manuals of the ratchet and pawl design          18   you send it outside of SFA entirely?
19   jack stands?                                               19        A. It's both ways.
20              MS. todd-trotta:   Objection.    Form.          20        Q. Who within engineering does the review
21       A. NO.                                                 21   you just described or does the work you just
22       Q. (BY MR. EDINBURGH) Outside of                       22   described?
23   engineering, any other unit or division of SFA,            23                MR. brown: Object to form.
24   were there any employees of SFA assigned to                24        O. (BY MR. EDINBURGH) Who does the work
25   review the content, language, wording of ratchet           25   you just described?
                                               103                                                             105
 1   and pawl design jack stand operator manuals?                1                MS. TODD-TROTTA: Object to form.
 2               MS. TODD-TROTTA: Object to form.                2        A. I do occasionally.
 3               MR. CHAYKIN: Any jack stand?                    3        Q. (BY MR. EDINBURGH) Have you done that
 4               MR. EDINBURGH: Ratchet and pawl                 4   with respect to jack stand operator's manuals?
 5   design.                                                     5        A. I don't specifically remember a jack
 6               MR. CHAYKIN: Any ratchet and pawl               6    stand operator's manual that I have worked on in
 7   design jack stand, was anybody at SFA assigned to           7    the past.
 8   that task, that's the question?                             8        Q. Do you recall the names of anyone else
 9               MR. EDINBURGH: YeS.                             9    in engineering who has worked on jack stand
10       A. TO review the OIPM, no.                             10    operator's manuals in the past?
11       Q. (BY MR. EDINBURGH) Okay. What role did              11        A. I don't know the last time a jack stand
12   SFA play with respect to the operator's manuals            12    OIPM was worked on at SFA.
13   of jack stands that were sold under SFA brands or          13        Q. Have you made any inquiries as part of
14   labels?                                                    14    your duties and responsibilities of 30(b)6
15       A. we put the information together into the            15    witnesses on the topics of jack stand manuals to
16   format that you see and then send it to SFT or to          16    determine who at SFA has in the past worked on
17   another company for review.                                17    these manuals?
18       Q. Okay. I wanted to ask you when you said             18        A. Braxton Kersting has done OIPMS in the
19   "we," you say "we," can you be more specific at            19    past, but that is for a multitude of different
20   who at SFA performed those tasks?                          20    products.
21       A. If an OIPM is created at — sorry, if a              21        Q. Including jack stands?
22   OIPM is put together at SFA, it is sent to SFT             22        A. we all have done OIPMS, we all, the
23   for review and then I believe it's sent from SFT           23    engineering department has done OIPMS.
24   to the factory for printing. Once it leaves SFA,           24        Q. I'm trying to limit it to jack stands
25   I don't know where it goes.          _____________         25    only. I know there are other products, but I
                                                      McCRACKEN REPORTING
                                                          (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 29 of 36
                                              106                                                      108
 1   think your counsel would bite my head off if I         1             MR. BROWN: Are you still planning
 2   went across the board, so I'm just limiting it to      2on being done by 1 o'clock?
 3   jack stands only. The questions I have on              3             MR. EDINBURGH: I hope SO. What
 4   manuals is limited solely to jack stands.              4 time is it?
 5       A. I would have to verify back at the              5             MS. TODD-TROTTA: 12:48.
 6   office and then I could inform my counsel.             6             MR. EDINBURGH: I guess I may be
 7       Q. But prior to coming here today did you          7overly optimistic, I did have to make a call or
 8   ask the people in engineering, Who has worked on       8two so I had to push that back, but thank you for
 9   jack stand manuals?                                    9 reminding me.
10       A. I didn't ask that question, I just             10             MR. BROWN: I just don't want to
11   looked at the OIPMS.                                  11keep the court reporter going too long.
12       Q. You indicated that when engineering was        12             MR. EDINBURGH: I'd rather get done
13   done with its function with respect to the            13and then go on our merry way than lunch break and
14   manuals, that — would other departments or            14come back. We'll go where we go and that will be
15   groups within sfa do other work with respect to       15that. I just want to review these as we are
16   manuals, jack stand manuals?                          16talking.
17       A. No.                                            17    Q. (BY MR. EDINBURGH) Did you as part of
18       Q. You indicated the manual would then be         18your inquiries and becoming knowledgeable about
19   sent for approval to sft, is that correct?            19the 30(b)6 topics, did you speak to individuals
20       A. Yeah, we would send it to SFT for them         20in other departments of SFA with respect to those
21   to look at or send it to the private label            21departments' involvement, if any, with jack stand
22   customer for their approval and review.               22manuals?
23       Q. And SFT is Shinn Fu Taiwan?                    23    A. NO.
24       A, Yes.                                           24    Q. Did you speak to anyone in sales, any of
25       Q. okay, when you send it to sft for              25the sales units or groups?
                                              107                                                     109
 1   approval, would that include the brands we have       1     A, NO.
 2   discussed today, omega, Pro-Lift, Blackhawk?          2     Q. Was the engineering department at SFA
 3       A. Yes.                                           3 ever requested prior to March of 2011 to
 4       Q. I'm sorry, did you use the term "private       4 participate in designing a different model
 5   label" just now?                                      5 six-ton jack stand — sorry, four-ton jack stand
 6       A. Yeah.                                          6 different than the T6904?
 7       Q. Give me an example of the private label        7              MR. brown: object to form.
 8   sellers of jack stands that SFA was aware of or       8     A. No.
 9   that SFA made jack stands, or sold jack stands to     9     Q. (BY MR. EDINBURGH) Do you know whether
10   rather?                                              10 in 2006 representatives of SFA conducted,
11               MR. BROWN: Object to form.               11 participated in review of jack stands sold under
12       A. westward is an example.                       12 the Sears Craftsman brand?
13       Q. (BY MR. EDINBURGH) Did SFT have to            13              MS. TODD-TROTTA: Objection to
14   approve the manual for the westward jack stands?     14 form.
15       A. They would have been part of the              15     A. I'm not aware of that, no.
16   approval process. I'm sure that it would have        16     Q. (BY MR. EDINBURGH) Did you make any
17   first gone to Westward.                              17 inquiry as part of your duties and
18       Q. okay. Any other private label you can         18 responsibilities as a 30(b)6 witness as to SFA's
19   identify besides Westward?                           19 history concerning jack stands sold under the
20       A. I mean, we have private label products        20 Sears Craftsman label?
21   for Sears, we have private label products for --     21              MS. TODD-TROTTA: Objection. Form.
22   I don't really know. This is kind of a sales         22     A. For the Sears craftsman i looked at the
23   question, it's out of my realm of responsibility.    23 OIPMS to see if there was any testing
24       Q. For those jack stands that are —              24 documentation.
25   withdrawn.                                           25     Q. (BY MR. EDINBURGH) Did you Speak to
                                               McCracken reporting
                                                   (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 30 of 36
                                              110                                                           112
 1 anybody?                                                    1   interested in any other section of the e-mail,
 2     A. NO.                                                  2   any of the other products. Did SFA have an
 3     Q. Did you review any e-mails?                          3   understanding back in 2006 that Sears was looking
 4     A. The ones that we brought back from the               4   to sell a four-ton jack stand requiring a new
 5 search terms.                                               5   Sears model number?
 6     Q. Did you bring any of those e-mails with              6               MR. BROWN: Object to form.
 7 you today?                                                  7           Go ahead.
 8     A. NO.                                                  8       A. I can't really answer that. I mean, it
 9              (WHEREUPON, DEPOSITION EXHIBIT                 9   states in the e-mail that they want a four-ton
10 NO. 20 WAS MARKED FOR IDENTIFICATION.)                     10   jack stand with a different model number.
11             MR. EDINBURGH: I'm showing the                 11       Q. (BY MR. EDINBURGH) DO you know whether
12 witness the SFA 20, it's SFA3666 to 3668. It's             12   the T6904 four-ton jack stand was in the
13 e-mail date 11/20/06.                                      13   marketplace in 2006?
14              MS. TODD-TROTTA: Silly question,              14       A. I believe it was, yes.
15 but you don't have a copy for me?                          15       Q. Do you know when the T6904 with that
16              MR. EDINBURGH: We'll get it                   16   designation was first introduced into the
17 eventually.                                                17   marketplace?
18              MR. BROWN: She can take a minute              18       A. NO.
19 and read it.                                               19      Q.    Did SFA ever sell or distribute to Sears
20              MR. EDINBURGH: Sure.                          20   a four-ton capacity ratchet and pawl design jack
21     Q. (BY MR. EDINBURGH) What's been marked               21   stand?
22 as SFA 20, is this one of the e-mails you                  22                MS. TODD-TROTTA: Objection to
23 reviewed in preparation for today’s deposition?            23   form.
24     A. I don't remember reading this e-mail,               24       O. (BY MR. EDINBURGH) Go ahead, you can
25 no.                                                        25   answer.
                                              111                                                           113
 1     Q. This is an SFA-produced document, it's               1       A. I don't know — I don't know the
 2 SFA3666 to 3668. Do you see there is a list of              2   business relationship SFA and Sears shares, I
 3 who it's being sent to in the list on the top of            3   don't know if that was on my list.
 4 the e-mail?                                                 4       Q. All right. The jack stand program
 5     A. Uh-huh.                                              5   that's listed on the bottom of this e-mail, did
 6     Q. There is a Joey Su, S-U, in paren it                 6   SFA at all participate in that program subsequent
 7 says "SFA.     Do you have an understanding who             7   to November 20th, 2006?
 8 Joey su is or was?                                          8                MR. BROWN: Object to form.
 9     A. Yes.                                                 9                MS. TODD-TROTTA: Object to form.
10     Q. Who is he?                                          10       A. I don't know.
11     A. He was the vice president of SFA.                   11       Q. (BY MR. EDINBURGH) Did anyone at
12     0. During what time period?                            12   engineering do any work at SFA in furtherance of
13     A. The time that I got hired on he was in              13   the Sears jack stand program mentioned in this
14 that position and he left the company three or             14   e-mail?
15 four years ago, I don't exactly know the date.             15                MS. TODD-TROTTA: Object to form.
16     Q. Okay. Did he have any — okay. This                  16       A. I don't know.
17   e-mail is also sent to 3. Wang, right?                   17       Q. (BY MR. EDINBURGH) Did you ask prior to
18      A.   Uh-huh, yes.                                     18   today your engineering colleagues whether any
19      Q.   Who is Mr. 3. Wang?                              19   work was done?
20       A. That would be lames Wang, he was a                20       A. I spoke with Casey Gann as to the
21   salesman at SFA.                                         21   testing of the 50163, if it's ever been done, and
22       Q. All right. Now, at the bottom of this             22   it's not in our records.
23   e-mail it indicates the "lack Stand Program,"            23        Q. Was that the extent of the inquiry that
24   that's what I'm interested in. It goes from the          24   you made in preparation for today concerning the
25   bottom and goes on to the next page. I'm not             25    50163 model four-ton capacity jack stand?    _____
                                                    McCRACKEN REPORTING
                                                        (816)419-8224
                 Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 31 of 36
                                                 114                                                           116
 1      A.   Yes.                                                 1           In addition to the testing to comply
 2      Q.      You indicated you reviewed certain                2   with ASME PAID standards and the internal test
 3   e-mails.     Can you tell us as you sit here today,          3   protocol that you testified that SFA utilized in
4    can you recall in general what the subject matter            4   their random inspections, are you aware of any
 5   of the e-mails you reviewed was?                             5   other jack stand testing that was conducted by or
 6      A.      in general they were sales-related                6   on behalf of SFA with respect to ratchet and pawl
 7   e-mails.                                                     7   jack stands?
 8      Q. were these e-mails provided to you for                 8                    MS. TODD-TROTTA;    Object to form.
 9   review by someone else or did you search for the             9                    MR. BROWN:   object to form.
10   e-mails yourself or something else?                         10         A.   We do the incoming inspections, random
11      A.      I would have been provided the e-mails           11   incoming inspections.
12   from the search terms.                                      12               MR. EDINBURGH: Bear with me for a
13       Q. In other words, you put in certain                   13   moment.
14   search terms?                                               14      Q. (BY MR. EDINBURGH) Does SFA have design
15      A. No.                                                   15   drawings — let me rephrase that.
16      Q. Can you tell me who provided you with                 16           Does SFA create or prepare design
17   the e-mails that you reviewed in order to become            17   drawings for the jack stands that it sells and
18   knowledgeable about the topics for today's 30(b)6           18   manufactures?
19   deposition?                                                 19                    MS. TODD-TROTTA:    Objection to
20      A. I don't know the exact person that                    20   form.      Asked and answered.
21   handed me the e-mails or the electronic file. I             21                    MR. EDINBURGH:     Fine, he can answer
22   would assume my counsel. Meghann O'Connor                   22   it.     That's not an objection.       Design drawings I
23   probably had showed me where I could find the               23   didn't ask about before.
24   e-mails.                                                    24                    MR. BROWN:   GO ahead.    He can
25      Q.      All right.   You indicated by certain            25   answer.
                                                115                                                           117
 1 search terms.       Do you recall what search terms            1       A. NO.
 2 were utilized?                                                 2       Q. (BY MR. EDINBURGH) Does SFA request the
 3             MR. BROWN: Object to form. He's                    3   drawings from anyone else for the jack stands it
 4 not the 30(b)6 witness for the documents that                  4   sells?
 5 were gathered together. She appeared yesterday.                5       A. If we requested the drawings it would be
 6 she testified about the search terms used.                     6   through SFT, but we don't typically request
 7             MR. EDINBURGH: I'm not talking                     7   drawings.
 8 about what was given to us. I'm talking about                  8         Q.IS there a warranty — withdrawn.
 9 what he looked at himself for his review to be                 9           Does SFA issue warranties with respect
10 the witness today. I'm not talking at all about               10   to ratchet and pawl-type jack stands sold under
11 any search, I'm not talking about any search done             11   its various brands or labels?
12 to produce records in response to discovery, i                12      A. We don't offer replacement items. We
13 just want to know what he did or what was                     13   don't offer replacement items to jack stands.
14 provided to him to make him knowledgeable to                  14         Q.   Are there warranties?
15 testify today.                                                15         A.   Yeah, there is a warranty in the back of
16             MR. CHAYKIN: He just testified                    16   the 01PM.
17 that he didn't do any searching with search                   17      Q. Are you aware of any — to prepare
18 terms.                                                        18   yourself as a witness today, as a 30(b)6 witness,
19             MR. EDINBURGH: I was unclear on                   19   did you question anyone, make any inquiries at
20 that, I just want to clarify.                                 20   SFA for any warranty claims in which the claim
21     Q. (BY MR. EDINBURGH) Did you yourself                    21   was that a jack stand collapsed or failed?
22 undertake any search for search terms to review               22         A.   NO.
23 records electronically?                                       23      Q. Okay, is there a warranty department or
24     A. No.                                                    24   unit within SFA?
25      Q.      All right.   That's the end of that.             25      A. There is a customer service department.
                                                       McCRACKEN REPORTING
                                                           (816)419-8224
               Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 32 of 36
                                             118                                                              120
 1       Q. Okay. And do they handle warranties?                 1                  FURTHER EXAMINATION
 2       A. They would talk with the customer and if             2    BY MR. EDINBURGH:
 3   it's a warranty-based item, then they would                 3        Q. Let me go back then. Can we get the
 4   handle that.                                                4    exhibit, we discussed earlier today in the
 5       Q. And in preparation for today's                       5    operations language in the support load, certain
 6   deposition did you talk with anyone in customer             6    language that I'm not going to belabor that,
 7   service?                                                    7    we've gone over that, I'm not going to repeat
 8       A. No.                                                  8    that, but the language that's in this manual, was
 9       Q. Okay. One of the topics that you were                9    this language language that was in the manual for
10   designated for is claims, right? Did you speak             10    the T6904 concerning the operation?
11   with anyone in customer service with respect to            11                 MS. todd-trotta: object to form.
12   any claims that customer service was aware of              12                 MR. chaykin: what time frame?
13   that they received in any format with respect to           13                 MR. EDINBURGH: Let me ask him.
14   jack stand failure, jack stand ratchet and pawl            14        Q. (BY MR. EDINBURGH) DO you see where it
15   collapse?                                                  15    says -- Page 2817, the paragraph we discussed?
16       A. If there would have been a claim of a               16        A. Uh-huh.
17   failure like that, tech service would have                 17        Q. The second bullet point, was that the
18   informed engineering. Since I was not — I've               18    same language employed by SFA of the T6904 model?
19   never been informed of a failure other than the            19                 MS. TODD-TROTTA: Objection as to
20   claim that we have already discussed, then —               20    form as to time periods.
21       Q. Okay. You used another term that I                  21        A. I would have to confirm and get back
22   don't believe you used earlier, you said "tech             22    with you.
23   service," what is tech service at SFA?                     23         Q. (BY MR. EDINBURGH) Did you check before
24       A. It's customer service. Tech service,                24     today on the — I believe you checked certain
25   customer service.                                          25    manuals before coming here today, correct?
                                                 119                                                          121

 1      Q.    Interchangeable, are they the same                  1      A.   Yes.
 2   thing?                                                       2       Q. Okay. Which manuals did you check?
 3       A. Yeah.                                                 3       A. I can't list all of them. I checked —
 4       Q. All right. Thank you.                                 4   I looked at this one (indicating) and a few other
 5                    EXAMINATION                                 5   random jack stand.
 6   BY MS. TODD-TROTTA:                                          6       Q. Did you look at manuals that predate
 7       Q. I just have one question. The Sears                   7   March 2011?
 8   Craftsman owner's manual that has been marked as             8       A. I wasn't looking at the date.
 9   Exhibit 15, you've been questioned a lot about               9       Q. Did the manuals you did look at, did
10   that relationship SFA had with that manual,         if      10   they contain the same language as the second
11   SFA's relationship did not start with Sears until           11   bullet point in the operations section?
12   2012, would SFA have any input as it pertains to            12       A. I also didn't memorize each manual. I
13   that manual?                                                13   don't — I'd have to relook and look for the
14                MR. EDINBURGH:   Objection.                    14   specific statement.
15   Hypothetical.   He's already testified on SFA's             15       Q. All right. Then I think in light of
16   involvement with that manual.                               16   this I'm going to just have to ask a few more
17       Q. (BY MS. TODD-TROTTA) YOU can answer.                 17   questions on manuals. Sorry.
18       A. NO.                                                  18           When did you review the manuals you
19       Q.   So any input, if any, would have                   19   discussed, when did you do that review?
20   occurred after 2012 when you had a relationship             20       A. Within the past few months.
21   with Sears?                                                 21       Q. Did you segregate out the manuals you
22       A. Yes.                                                 22   reviewed on any particular file?
23               MS. TODD-TROTTA: I have no further              23       A. NO.
24   questions.                                                  24       Q, Do you know the brands of the manuals
25                                                               25   you used, in other words, were they Omega________
                                                       McCRACKEN REPORTING
                                                           (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 33 of 36
                                                 122                                                         124
 1   manuals, Blackhawk manuals, Pro-Lift manuals?         1       Q.   (BY MR. EDINBURGH)       Did you look to see

2       A.   I looked at Pro-Li ft and Omega.              2    whether there were any e-mails that either was
3                  MS. todd-trotta:    object to form.     3    sent to or received by SFA concerning the 50163
4    That has gone now beyond the scope of my limited      4    Sears manual?
 5   question.                                             5                MR. BROWN: Object to form.
 6       Q. (BY MR. EDINBURGH) The 50163 manual            6            GO ahead.
 7   that has been marked today, that manual indicates     7       A. I believe there was an e-mail regarding
 8   it was published in China, correct?                   8    the — one of the heights for the 50163 from
 9               MR. BROWN: Object to form.                9    Dennis Yu.
10       A. Yeah, I can look at the front page and        10       Q. (BY MR. EDINBURGH) What time period?
11   read that, yeah.                                     11       A. I don't remember the date of the e-mail.
12       Q. (BY MR. EDINBURGH) Printed in China.          12       Q. Did it predate March of 2011?
13       A. Okay.                                         13                MR. BROWN: Object to form.
14               MR. BROWN: Might mean the same           14       Q. (BY MR. EDINBURGH) If you recall.
15   thing, but it says, "Printed in China."              15       A. Yeah, it would predate that time.
16       Q. (BY MR. EDINBURGH) This manual for the        16    Dennis didn't work with the company in 2011.
17   50163, based upon your knowledge or the knowledge    17       Q. And that's an e-mail that you have, that
18   you've acquired, was this a manual that SFA was      18    you have seen back in the office at SFA?
19   aware of its contents even if SFA did not have an    19       A. Yes.
20   agreement with Sears at the time in 2011?            20        Q. All right.
21                  MS. TODD-TROTTA:   Objection to       21                  MR. EDINBURGH:     I'm going to call
22   form.                                                22    for production of that e-mail if it hasn't
23               MR. BROWN: Object to form.               23    already been given.
24      Q-   (BY MR. EDINBURGH) I'll rephrase it.         24                  MR. BROWN:     I think you have it.

25           Did SFA review this manual on behalf of      25                  MR. CHAYKIN:     It's been produced.
                                             123                                                         125
 1   MVP, Wei Fu or anyone else that was — withdrawn,       1                 MR. BROWN:I've seen it so I know
 2   I'll rephrase it.                                      2   it's been produced to you because I've only seen
 3           The 50163 four-ton capacity per pair           3   things produced to you.
 4   craftsman heavy duty jack stand manual,                4               MR. EDINBURGH: I would ask also
 5   operator's manual that you looked at —                 5   for any of the operator's manuals that the
 6      A.   Yes.                                           6   witness testified he did look at to prepare for

 7      Q-    - the contents of the manual itself,          7   his testimony today.
 8   was that something that SFA played a role in           8                 MR. CHAYKIN:     They have all been
 9   producing?                                             9   produced.
10                  MS. TODD-TROTTA:   Object to form.     10                 MR. EDINBURGH:     He hasn't clarified
11   Time frame.                                           11   which ones.     If you say they have been produced,
12               MR. CHAYKIN: Time frame.                  12   you can simply give me the Bates numbers.
13       Q. (BY MR. EDINBURGH) Prior to 2011?              13                 MR. CHAYKIN:     The witness testified
14       A. I don't know who created this OIPM.            14   that he looked at random elements and didn't keep

15       Q. Is there any way — are there any               15   them in a separate file, so it's going to be
16   records at SFA that you can review to determine       16   impossible for us to produce the documents that
17   whether SFA played any role in creating this          17   he randomly looked at.
18   manual, reviewing this manual, commenting on the      18      Q.   (BY MR. EDINBURGH)       IS that true, if you
19   manual, approving the manual marked as                19   went back you couldn't pick out the ones you
20   Plaintiffs' 15?                                       20   looked at?
21               MS. TODD-TROTTA: Objection to             21      A. NO.
22   form. Time frame.                                     22      Q. You cannot?
23                  MR. CHAYKIN:   YOU can answer.         23      A. I could not pick them out.
24      A.   I would assume it would be in an e-mail       24      Q. Is there anyone currently at SFA
25   format that was probably already given._________      25   employed who worked on jack stand manuals in 2011
                                                McCRACKEN REPORTING
                                                    (816)419-8224
               Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 34 of 36
                                                 126                                                               128
 1   or before that time?                                       1       operator's manual?
 2      A.     I would have to look when the jack stand         2                   MS. todd-trotta: object to form.
 3   manuals were created.                                      3       Time frame.
 4      Q.     You mentioned Dennis Yu, is it H-U?              4           A. Review is done by a separate entity.
 5      A.     I think it's Y-U.                                5           Q. (BY MR. EDINBURGH) Which entity?
 6      Q.     Y-U.   Who is Mr. Yu?                            6           A. we send it to SFT and what they do with
 7      A.     He was the engineering manager prior to          7       it from that point I'm not sure.
 8   Peter Gillespie.                                           8           Q. Okay. So with respect to operator's
 9      Q.     What time frame was Mr. Yu the                   9       manuals, what is the function, if any, of the SFA
10   engineering manager?                                      10       engineering department?
11      A.     I'm not sure, I don't know the history          11                   MR. BROWN: Object to form.
12   of him.                                                   12           Q. (BY MR. EDINBURGH) What role, if any,
13      Q.     But Mr. Yu was gone by 2011?                    13       does the engineering department play, if any?
14      A.     Yes, he was gone before I started.              14           A. We create the — we add in all the
15      Q.     You started back in 2008?                       15       verbiage and then we send it out for review and
16      A.     2008.                                           16       approval.
17      Q.     So he has an e-mail — e-mail he sent,           17           Q. What you just described, was that done
18   e-mail he received, do you recall?                        18       for the model 50163?
19       A. I don't recall the nature of the e-mail.           19                  MS. TODD-TROTTA:    Objection to
20       Q. The subject matter of the e-mail                   20       form.  Time frame.
21   concerned the Sears 50163?                                21                   MR. BROWN: Object to form.
22       A. The height of one of them.                         22           A. I don't know, I can't verify that. I -
23       Q. Okay, would that indicate — what else              23       I don't know who created this oipm.
24   was in the e-mail that you recall, if anything?           24           Q. (BY MR. EDINBURGH) YOU don't know how
25       A. lust a request to make sure that the               25       long the 50163 has been in the marketplace?
                                             127                                                                129
 1   OIPM was accurate.                                         1           A. No.
 2       Q- what was accurate?                                  2           Q. Okay.
 3       A. That the height in question was                     3           A. I mean, that's sales related, it's not
 4   accurate.                                                  4       part of my —
 5      Q.     Did you review any e-mails that                  5           Q. I understand. Did the engineering
 6   concerned the content of the manual, the                   6       department at Sears create the manuals for the
 7   operator's manual during the Yu period when he             7       T6904?
 8   was engineering manager?                                   8                  MR. BROWN: Object to form.
 9               MR. BROWN: Object to form.                     9          A.   At Sears?
10       A. No.                                                10          Q.   (BY MR. EDINBURGH)    I'm sorry.   Did the
11       Q. (BY MR. EDINBURGH) In the years prior              11       engineering — withdraw that question.
12   to 2011 — never mind. I'm going to repeat                 12               Did the engineering department at SFA
13   myself. I don't want to do that.                          13       create, create is the term you used, the manual
14           Prior to March 2011 was the 50163 Sears           14       for the T6904 four-ton capacity jack stand?
15   heavy duty jack stand operator's manual reviewed          15                  MS. TODD-TROTTA:    Objection to
16   for content by the SFA engineering department?            16       form. Time frame.
17               MS. TODD-TROTTA: Object to form.              17           A. I don't know which revision, other —
18               MR. CHAYKIN: Asked and answered.              18       the factory could have created it.
19       A. NO.                                                19           Q. (BY MR. EDINBURGH) All right. Did yOU
20       Q. (BY MR. EDINBURGH) HOW do yOU know                 20       do any review of documents to testify here today
21   that?                                                     21       concerning the history of the manual for the
22       A. Because we are not responsible for                 22       T6904?
23   reviewing them.                                           23           A. I just looked at the T6904. I didn't
24       Q. okay, is the engineering department                24       look at who created it, when it was created.
25   responsible for reviewing any jack stand                 25        Q.      And, again, you don't recall for what
                                                    McCracken reporting
                                                        (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 35 of 36
                                              130                                                               132
 1   year manuals for T6904 you looked at, correct?           1       didn't memorize, but the best of your
 2       A. No.                                               2       recollection of what they said.
 3       Q. Okay. If you wanted to, could you                 3                   MR. BROWN: object to form.
 4   determine through a search of records or                 4           A. They probably have similar contents, but
 5   questioning of SFA personnel what SFA created,           5       I can't verify that they are the exact same.
 6   and if it did create, when it created the manual         6           Q. (BY MR. EDINBURGH) DO you recall any
 7   of the T6904 jack stand?                                 7       material differences between the two in terms of
 8       A. well, I wouldn't be able to ask any               8       warnings or operating —
 9   questions because the person that might have             9                   MR. BROWN: You have copies of the
10   created doesn't work with the company anymore.          10       hard documents, if you want to show him and
11       Q. who would that person be?                        11       compare them, that's fine, but four repetitive
12       A. Mark Pappas worked on OIPMS for a while.         12       questions about if he remembers the exact wording
13       Q. I believe your testimony was you didn't          13       of the documents is now into the level of
14   attempt to reach out to him to talk to him in           14       harassment.
15   preparation for this deposition, is that correct?       15                   MR. EDINBURGH: All right. I'll
16       A. NO.                                              16       stop, I won't ask any more on that. And I say
17       Q. You did not reach out to him?                    17       respectfully, I think there has been a lack of
18       A. I did not reach out to him.                      18       preparation on certain areas including the
19       Q. Okay. All right. Any other source for            19       manuals, from my perspective, as a 30(b)6
20   determining when the T6904 manual was first             20       witness, that's my view.
21   issued, any revisions that may have been made to        21                   MR. chaykin: since you put that on
22   it over the years?                                      22       the record I've got to put this on the record.
23      A.   The only thing I would be able to do is         23       In terms of preparation, my company has been
24   look at my e-mail and then look at the revisions        24       paying these two lawyers since 9:00 a.m. this
25   of the OIPM that might be linked to the system.         25       morning and this has been, frankly, a
                                             131                                                              133
 1       Q. Did you do that in preparation for                 1      surprisingly inefficient deposition from a
 2   today's deposition?                                       2      competent counsel and experienced counsel. And
 3      A. I didn't look at old OIPMs, no.                     3      frankly, I am unhappy and frustrated because
 4       Q. Do you know whether the T6904 manual was           4      these witnesses did extensive preparation on the
 5   the basis for the 50163 manual?                           5      substance and we have sat here for hours with
 6               MR. BROWN: object to form.                    6      slow questioning, missing documents, inadequate
 7      A. I can't confirm that, I don't know.                 7      copies, making this a long and inefficient and
 8       Q. (BY MR. EDINBURGH) Did you make any                8      frustrating deposition for the witness and for
 9   effort to determine the relationship between the          9      counsel. And as you know, this is an important
10   T6904 operator's manual and the Craftsman Model          10      matter involving an important accusation against
11   50163 operator's manual?                                 11      this company and it deserved a level of
12      A. I don't know if they are the exact same.           12      preparation that was not presented here today on
13       Q. I'm not asking whether you know, I'm              13      the part of counsel.
14   asking did you speak to anyone, conduct any             14                   MR. EDINBURGH:   I understand what
15   search of records to see the evolution, if there        15       you are saying.   I disagree with you.   You can
16   was any, from the T6904 to the 50163 manual?            16       have your views, I have mine.   Part of my
17               MR. BROWN: Object to form.                  17       frustration is what it is.   I don't want to delay
18      A. I have looked at the 6904 and the 50163           18       this.   Disagree with you entirely. But —
19   OIPMs that was around the 2011 time frame, but I        19                    MR. BROWN: We understand your
20   didn't look at anything else.                           20       position and we disagree with you entirely.
21       Q. (BY MR. EDINBURGH) Are the two manuals           21                   MR. EDINBURGH:   Fine, we disagree
22   the same?                                               22       with one another.
23      A. I didn't memorize both manuals.                   23               I have no further questions.
24      Q. With respect to the operations and                24                   MS. TODD-TROTTA: NO questions.
25   warnings, let's put it that way, I realize you          25                   MR. brown: Done.
                                               McCracken reporting
                                                      (816)419-8224
                  Case 3:13-cv-00257-JAM Document 305-16 Filed 10/11/18 Page 36 of 36
                                                                                                                                                       136
                                                          134              1                  ERRATA                    SHEET
 1                 MS.   todd-trotta:     just on the                      2   RE:       KLORCZYK VS. SEARS, ROEBUCK & CO., et al .
 2    record,   I'll   get the copy of the exhibits I                      3                  DEPOSITION OF:               RYAN JORGENSEN
 3    didn't get today?                                                    4   PG/LN NO.         CORRECTION                       REASON FOR CHANGE
 4                 MR. EDINBURGH:       Sure.                              5
 5                 MR. BROWN:    Are we going to have                      6
 6    the court reporter take all       the exhibits?                      7
 7                 MR. EDINBURGH:       I'll    take them but              8
 8    I'll   make the copies of them.         I'll    have them
                                                                           9
 9    scanned and sent to everybody.                                      10
10                                      (Witness excused.)
                                                                          11
11                       * * *
                                                                          12
12                                                                        13
13
                                                                          14
14
                                                                          15
15
                                                                          16
16
                                                                          17
17
                                                                          18   _________ I certify that I have read my deposition
18                                                                             in the above case and I request that no changes
                                                                          19   be made.
19
                                                                          20   _________ I certify that I have read my deposition
20                                                                             in the above case and I request that the above
                                                                          21   changes be made.
21
                                                                          22
22
                                                                          23             SIGNATURE OF DEPONENT:
23
                                                                          24                                      DATED:
24
                                                                          25
25
                                                          135
                                                                                                                                                             137
 1

 2                                                                                   1                        CERTIFICATE

                                                                                                           I, MARIE A. MCCRACKEN,       a Certified Court
 3                        RYAN JORGENSEN                                                     Reporter within and for the States of Missouri
                                                                                     3

                                                                                             and Kansas, hereby certify that the within-naraed
 4
                                                                                             witne s s        first duly sworn to testify the
 5    STATE OF,                           )                                                  truth,      and that the deposition by said witness

                                                                                     1       was given in response to the questions
 6                                        )     SS:
                                                                                             propounded,      as herein set forth,           first tak

 7    COUNTY OF,                          )                                          9           ma chi      shorthand by me and afterwards reduced

                                                                                 10          to writing under my direction and supervision,
 8
                                                                                 II          and is a true and correct record of the testimony
                       Subscribed and sworn to before me
 9                                                                               12          gi.ven by the witness.
      this             day of.                    2016.                          13                        I further certify that I am not a
J.U
                                                                                 IA          relative or employee or attorney               counsel     of

11                                                                               15          any of the parti       ,   or r e1 a ti e or employee of

                                        NOTARY PUBLIC                            16          such attorneys         counsel,     or financially
12
                                                                                 11          interested         the action.

                                                                                 18                        Witness my hand and                     1   at
13    My Commission Expires:_.
                                                                                 13          my office in said County and State,            this
14    In re: KLORCZYK vs. SEARS, ROEBUCK & CO., et al.                           20          day of                         ,   2016.
15
                                                                                 21
16
17                                                                               22
                                                                                                                 ‘marie  a. McCracken, csr,        ccr,      rpr
18                                                                               23                               Certified Court Reporter
19                                                                                                                Missouri #874
                                                                                 24                               Kansas #0680
20
21                                                                               25

22
23
24
25
                                                                McCRACKEN REPORTING
                                                                    (816)419-8224
